Exhibit 10.14

EXECUTION VERSION

 

 

 

 

LOGO [g633528jpmorgan_logo.jpg]

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

December 6, 2013,

among

ALTRA INDUSTRIAL MOTION CORP.

and Certain of its Subsidiaries,

as Borrowers,

and

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC and

KEYBANC CAPITAL MARKETS, INC.,

as Joint Lead Arrangers and Joint Bookrunners,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

KEYBANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

TD BANK, N.A.,

FIFTH THIRD BANK and

RBS CITIZENS, N.A.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I Definitions

   1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   29

SECTION 1.03. Terms Generally

   29

SECTION 1.04. Accounting Terms; GAAP

   30

SECTION 1.05. Status of Obligations

   31

ARTICLE II The Credits

   31

SECTION 2.01. Commitments; Original Term Loans; Additional Term Loans

   31

SECTION 2.02. Loans and Borrowings

   31

SECTION 2.03. Requests for Borrowings

   32

SECTION 2.04. Determination of Dollar Amounts

   33

SECTION 2.05. Swingline Loans

   34

SECTION 2.06. Letters of Credit

   35

SECTION 2.07. Funding of Borrowings

   39

SECTION 2.08. Interest Elections

   40

SECTION 2.09. Termination and Reduction of Commitments

   42

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

   42

SECTION 2.11. Prepayment of Loans

   44

SECTION 2.12. Fees

   46

SECTION 2.13. Interest

   47

SECTION 2.14. Alternate Rate of Interest

   48

SECTION 2.15. Increased Costs

   49

SECTION 2.16. Break Funding Payments

   50

SECTION 2.17. Payments Free of Taxes

   51

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

   54

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

   57

SECTION 2.20. Defaulting Lenders

   58

SECTION 2.21. Expansion Option

   60

SECTION 2.22. Judgment Currency

   62

SECTION 2.23. Designated Borrowers

   62

ARTICLE III Representations and Warranties

   64

SECTION 3.01. Organization; Powers

   64

SECTION 3.02. Authorization; Enforceability

   64

SECTION 3.03. Governmental Approvals; No Conflicts

   64

SECTION 3.04. Financial Condition; No Material Adverse Change

   64

SECTION 3.05. Properties

   65

SECTION 3.06. Litigation, Environmental and Labor Matters

   65

SECTION 3.07. Compliance with Laws and Contractual Obligations

   66

SECTION 3.08. Investment Company Status

   66

SECTION 3.09. Taxes

   66

 

i



--------------------------------------------------------------------------------

SECTION 3.10. ERISA

     66   

SECTION 3.11. Disclosure

     67   

SECTION 3.12. Federal Reserve Regulations

     67   

SECTION 3.13. Solvency

     67   

SECTION 3.14. Use of Proceeds

     67   

SECTION 3.15. Subsidiaries

     67   

SECTION 3.16. No Burdensome Restrictions

     67   

SECTION 3.17. No Default

     67   

SECTION 3.18. Applicable Anti-Corruption Laws, Applicable Anti-Money Laundering
Laws and Sanctions

     67   

SECTION 3.19. Representations as to Foreign Borrowers

     68   

ARTICLE IV Conditions

     69   

SECTION 4.01. Effective Date

     69   

SECTION 4.02. Each Credit Event

     71   

SECTION 4.03. Initial Credit Event for each Additional Borrower

     71   

ARTICLE V Affirmative Covenants

     72   

SECTION 5.01. Financial Statements and Other Information

     72   

SECTION 5.02. Notices of Material Events

     73   

SECTION 5.03. Existence; Conduct of Business

     74   

SECTION 5.04. Payment of Obligations

     74   

SECTION 5.05. Maintenance of Properties; Insurance

     74   

SECTION 5.06. Books and Records; Inspection Rights

     75   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     75   

SECTION 5.08. Use of Proceeds

     75   

SECTION 5.09. Accuracy of Information

     76   

SECTION 5.10. Material Domestic Subsidiaries

     76   

SECTION 5.11. Additional Collateral; Further Assurances

     76   

ARTICLE VI Negative Covenants

     77   

SECTION 6.01. Indebtedness

     77   

SECTION 6.02. Liens

     79   

SECTION 6.03. Fundamental Changes and Asset Sales

     80   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     81   

SECTION 6.05. Swap Agreements

     84   

SECTION 6.06. Restricted Payments

     84   

SECTION 6.07. Transactions with Affiliates

     84   

SECTION 6.08. Restrictive Agreements

     85   

SECTION 6.09. Financial Covenants

     85   

SECTION 6.10. Capital Expenditures

     85   

ARTICLE VII Events of Default

     86   

ARTICLE VIII The Administrative Agent

     88   

ARTICLE IX Miscellaneous

     92   

SECTION 9.01. Notices

     92   

SECTION 9.02. Waivers; Amendments

     93   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     95   

SECTION 9.04. Successors and Assigns

     96   

SECTION 9.05. Survival

     100   

 

ii



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness

     100   

SECTION 9.07. Severability

     101   

SECTION 9.08. Right of Setoff

     101   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     101   

SECTION 9.10. WAIVER OF JURY TRIAL

     102   

SECTION 9.11. Headings

     102   

SECTION 9.12. Confidentiality

     102   

SECTION 9.13. Material Non-Public Information

     103   

SECTION 9.14. Authorization to Distribute Certain Materials to Public-Siders

     103   

SECTION 9.15. Interest Rate Limitation

     104   

SECTION 9.16. USA PATRIOT Act

     104   

SECTION 9.17. Appointment for Perfection

     104   

SECTION 9.18. Collateral Fallaway

     104   

SECTION 9.19. Existing Credit Agreement Amended and Restated

     105   

ARTICLE X Domestic Borrower Guaranty

     105   

SCHEDULES:

 

Schedule 1.01    Existing Letters of Credit Schedule 2.01    Commitments
Schedule 2.23    Designated Borrowers Schedule 3.06    Disclosed Matters
Schedule 3.15    Subsidiaries and Material Domestic Subsidiaries Schedule 6.01
   Existing Indebtedness Schedule 6.02    Existing Liens Schedule 6.04   
Existing Investments Schedule 6.08    Existing Restrictive Agreements

EXHIBITS:

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Compliance
Certificate Exhibit C    Forms of U.S. Tax Certificates Exhibit D    Form of
Increasing Lender Supplement – Existing Lender Exhibit E    Form of Augmenting
Lender Supplement – New Lender Exhibit F    Form of Borrowing Request Exhibit G
   Form of Designated Borrower Request and Assumption Agreement Exhibit H   
Form of Designated Borrower Notice

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of December 6,
2013, among ALTRA INDUSTRIAL MOTION CORP., a Delaware corporation (f/k/a Altra
Holdings, Inc., a Delaware corporation) (the “Company”), certain Subsidiaries of
the Company from time to time party hereto pursuant to Section 2.23 (each, a
“Designated Borrower” and, together with the Company, the “Borrowers” and each,
a “Borrower”), the LENDERS from time to time party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

WHEREAS, the Company and Altra Power Transmission, Inc., a Delaware corporation
(f/k/a Altra Industrial Motion, Inc., a Delaware corporation) (“APT”), as
borrowers, the Administrative Agent, and the Lenders as of the date hereof are
each party to that certain Credit Agreement dated as of November 20, 2012 (the
“Existing Credit Agreement”);

WHEREAS, prior to the date hereof, (i) the Company changed its name from “Altra
Holdings, Inc.” to “Altra Industrial Motion Corp.” (by merging its wholly-owned
subsidiary, Altra Merger Sub, Inc., a Delaware corporation, with and into the
Company under the name of “Altra Industrial Motion Corp.”), and (ii) APT changed
its name from “Altra Industrial Motion, Inc.” to “Altra Power Transmission,
Inc.” (by filing a Certificate of Amendment to its Certificate of Incorporation
to effect such name change); and

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement, and the Lenders
and the Administrative Agent are willing to so amend and restate the Existing
Credit Agreement, on the terms and conditions herein set forth;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person, or any business unit, division, product line or line
of business of any Person, (b) the acquisition of in excess of fifty percent
(50%) of the Equity Interests of any Person, or (c) the acquisition of another
Person by a merger, amalgamation or consolidation or any other combination with
such Person.

“Additional Term Lender” means, as of any date of determination, each Lender
having an Additional Term Loan Commitment or holding Additional Term Loans.

 

1



--------------------------------------------------------------------------------

“Additional Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Additional Term Loans hereunder. The initial
amount of each Lender’s Additional Term Loan Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or other documentation contemplated
hereby pursuant to which such Lender shall have assumed its Additional Term Loan
Commitment, as applicable.

“Additional Term Loans” means the term loans made on the Effective Date by the
Additional Term Lenders to the Dutch Borrower pursuant to Section 2.01.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
subsidiaries and Affiliates), in its capacity as administrative agent for the
Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Revolving Commitment is $200,000,000.

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling, and
(d) any other lawful currency that is readily available and freely transferable
and convertible into U.S. Dollars, available in the London interbank deposit
market and acceptable to the Administrative Agent, the Issuing Bank and all of
the Revolving Lenders. If any currency (other than U.S. Dollars) is or becomes
an Agreed Currency and subsequently fails to meet the foregoing requirements,
whether due to currency control or other exchange regulations imposed in the
country in which such currency is issued or otherwise (a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Revolving Lenders and
the Company, and such currency shall no longer be an Agreed Currency until such
time as the Disqualifying Event no longer exists.

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one (1) month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided, that for purposes of
this definition, the Adjusted LIBO Rate for any Business Day shall be based on
the rate appearing on the Reuters Screen LIBOR01 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations

 

2



--------------------------------------------------------------------------------

comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in U.S. Dollars in
the London interbank market) at approximately 11:00 a.m., London time, on such
Business Day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Anti-Money Laundering Laws” means all laws, rules, and regulations
of any jurisdiction applicable to the Company or its Subsidiaries from time to
time concerning or relating to anti-money laundering and terrorist financing,
including the US Bank Secrecy Act, the Patriot Act and the US Money Laundering
Control Act.

“Applicable Foreign Borrower Documents” has the meaning assigned to such term in
Section 3.19(a).

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, Letters of Credit (including LC Exposure and LC Disbursements)
or Swingline Loans (including Swingline Exposure), the percentage equal to a
fraction, the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment; provided, that if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, after giving effect to any assignments; provided further, that in the
case of Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded from both the numerator and
the denominator in the foregoing calculation, (b) with respect to Original Term
Loans, a percentage equal to a fraction, the numerator of which is the aggregate
outstanding principal amount of such Lender’s Original Term Loans and the
denominator of which is the aggregate outstanding principal amount of all
Original Term Loans; provided, that in the case of Section 2.20 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Original Term Loans
shall be disregarded from both the numerator and the denominator in the
foregoing calculation, (c) with respect to Additional Term Loans, a percentage
equal to a fraction, the numerator of which is the aggregate outstanding
principal amount of such Lender’s Additional Term Loans and the denominator of
which is the aggregate outstanding principal amount of all Additional Term
Loans; provided, that in the case of Section 2.20 when a Defaulting Lender shall
exist, any such Defaulting Lender’s Additional Term Loans shall be disregarded
from both the numerator and the denominator in the foregoing calculation, and
(d) when such term is used without respect to Letters of Credit or any
particular Class of Loans, a percentage equal to a fraction, the numerator of
which is the sum of such Lender’s Credit Exposure and unused Commitments and the
denominator of which is the sum of the total Credit Exposures and unused
Commitments of all Lenders; provided, that in the case of Section 2.20 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Credit Exposure and
unused Commitments shall be disregarded from both the numerator and the
denominator in the foregoing calculation.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate
for Commitment Fee”, as the case may be, based on the better (i.e.,
corresponding to a Pricing Level that is more favorable to the Borrowers) of
(a) the Consolidated Total Net Leverage Ratio applicable on such date or (b) the
ratings by Moody’s and S&P, respectively, applicable on such date to the Index
Debt:

 

Pricing Level

   Rating    Consolidated
Total Net
Leverage Ratio    Applicable
Rate for
Eurodollar
Loans     Applicable
Rate for ABR
Loans     Applicable
Rate for
Commitment
Fee  

I

   ³ BBB-/Baa3         1.375 %      0.375 %      0.200 % 

II

   = BB+/Ba1    £ 1.50:1.00      1.500 %      0.500 %      0.250 % 

III

   = BB/Ba2    > 1.50:1.00 and


£ 2.50:1.00

     1.625 %      0.625 %      0.275 % 

IV

   £ BB-/Ba3    > 2.50:1.00      1.875 %      0.875 %      0.300 % 

For purposes of the foregoing:

(x) (i) the Consolidated Total Net Leverage Ratio shall be determined as of the
end of each fiscal quarter of the Company and the Subsidiaries based on the most
recent Financial Statements and corresponding Compliance Certificate; and
(ii) each change in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such Financial Statements and Compliance Certificate indicating such change and
ending on the date immediately preceding the effective date of the next change
in the Applicable Rate; provided, that, unless the Borrowers are entitled to a
more favorable Pricing Level based on ratings, Pricing Level IV set forth above
shall apply if the Company fails to deliver or make available, as the case may
be, the Financial Statements or corresponding Compliance Certificate when
required to be delivered or made available by it pursuant to Sections 5.01(a),
(b) or (c), during the period from the expiration of the time the Company is
required to deliver or make available such Financial Statements and Compliance
Certificate until such Financial Statements and Compliance Certificate are
delivered or made available, as the case may be;

(y) (i) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Pricing Levels, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Pricing Levels lower than the other, in which
case the Applicable Rate shall be determined by reference to the Pricing Level
next above that of the lower of the two ratings; (ii) if the ratings established
or deemed to have been established by Moody’s and S&P for the Index Debt shall
be changed (other than as a result of a change in the rating system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Agent and the Lenders

 

4



--------------------------------------------------------------------------------

pursuant to Section 5.01 or otherwise; (iii) each change in the Applicable Rate
resulting from a change in ratings shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change in the Applicable Rate; (iv) if the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation; and (v) if only one of Moody’s or S&P
is then providing a rating for the Index Debt, then for purpose of the above
pricing index, the rating shall be determined by reference to whichever of
Moody’s or S&P is then providing the rating on the Index Debt; and

(z) Pricing Level III set forth above shall apply during the period commencing
on and including the Effective Date and ending on the date immediately preceding
the delivery of Financial Statements covering the fiscal quarter of the Company
and the Subsidiaries ending December 31, 2013, and the corresponding Compliance
Certificate (or, if sooner, the date upon which the Borrowers are entitled to a
more favorable Pricing Level based on ratings).

“Applicant Borrower” has the meaning assigned to such term in Section 2.23(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“APT” has the meaning assigned to such term in the recitals.

“Arrangers” means, collectively, J.P. Morgan Securities LLC, Wells Fargo
Securities, LLC, and KeyBanc Capital Markets, Inc., in their capacity as Joint
Lead Arrangers and Joint Bookrunners.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Banking Services” means any of the following bank services provided to the
Company or any Subsidiary by any Banking Services Provider: (a) credit cards for
commercial customers (including “commercial credit cards” and purchasing cards),
(b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

5



--------------------------------------------------------------------------------

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, such Person has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided, that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning assigned to such term in the
preamble.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) Original Term Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect,
(c) Additional Term Loans made, converted or continued on the same date and as
to which a single Interest Period is in effect, or (d) a Swingline Loan.

“Borrowing Request” means a request by the Company, for itself or on behalf of a
Designated Borrower, for a Borrowing in accordance with Section 2.03,
substantially in the form of Exhibit F.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed;

 

6



--------------------------------------------------------------------------------

provided, that (a) when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable Agreed Currency in the London interbank market or
(other than in respect of Borrowings denominated in U.S. Dollars or Euro) the
principal financial center of such Agreed Currency, and (b) when used in
connection with a Eurodollar Loan denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euro.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
during such period by such Person for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person;
provided, that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration, repair or improvement of assets to the extent financed with
(i) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored, repaired or improved or (ii) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (b) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment solely to the extent that the gross
amount of such purchase price is reduced by the credit granted by the seller of
such equipment for the equipment being traded in at such time, or
(c) expenditures that constitute Permitted Acquisitions.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalent Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

7



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated in the highest
rating category obtainable from S&P or Moody’s and (iii) have portfolio assets
of at least $5,000,000,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the acquisition of Control of the Company by any Person or group.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law or treaty), (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in “Law”, regardless of the date enacted, adopted, issued or
implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Original Term
Loans, Additional Term Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other personal property of any Domestic Loan Party,
now existing or hereafter acquired, that may at any time be or become subject to
a Lien in favor of the Administrative Agent, on behalf of the Secured Parties,
to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Patent
Security Agreement, the Trademark Security Agreement, the Ratification Agreement
and all other

 

8



--------------------------------------------------------------------------------

agreements, instruments and documents executed in connection with this Agreement
that are intended to create or perfect Liens to secure the Secured Obligations,
whether heretofore, now, or hereafter executed by the Company or any of its
Subsidiaries and delivered to the Administrative Agent.

“Collateral Fallaway” has the meaning assigned to such term in Section 9.18.

“Collateral Reinstatement” has the meaning assigned to such term in Section
9.18.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Additional Term Loan Commitment. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Company” has the meaning assigned to such term in the preamble.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means, with reference to financial statements
or financial statement items of any Person, such statements or items of such
Person and its subsidiaries on a consolidated basis in accordance with
applicable principles of consolidation under GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period: (i) Consolidated Interest Expense, (ii) the provision
for federal, state, local and foreign income taxes, (iii) depreciation expense,
(iv) amortization expense, (v) reasonable out-of-pocket transaction expenses
incurred during such period in connection with any Permitted Acquisitions
consummated during such period, in an aggregate amount for all such Permitted
Acquisitions not to exceed $5,000,000 for such period, (vi) non-cash
compensation expense arising from the grant of or the issuance of Equity
Interests, and (vii) other non-cash losses or expenses (provided, that if any
cash expenditures are subsequently made in respect of such non-cash losses or
expenses that were added back pursuant to this clause (a)(vii), such cash
expenditures shall be deducted in determining Consolidated EBITDA for the period
during which such expenditures are made); minus (b) without duplication and to
the extent included in arriving at such Consolidated Net Income, the sum of the
following amounts for such period: (i) federal, state, local and foreign income
tax credits and refunds (to the extent not netted from tax expense),
(ii) non-cash income or gains, and (iii) extraordinary, unusual or non-recurring
income or gains; in each case, as determined on a consolidated basis for the
Company and the Subsidiaries.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the Reference Period ended on
such date to (b) Consolidated Interest Expense paid during or payable in cash
for the Reference Period ended on such date, excluding (for avoidance of
duplication) any portion of Consolidated Interest Expense paid during such
Reference Period that was already included in a prior Reference Period as being
payable for such prior Reference Period, or visa-versa.

“Consolidated Interest Expense” means, for any period, for the Company and the
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period, all interest expense (including interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) with respect to all outstanding Indebtedness of the Company and the
Subsidiaries allocable to such period in accordance with GAAP (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit); provided, however, that the calculation of Consolidated Interest
Expense shall not include (a) interest payable from the Company or any
Subsidiary to any other Subsidiary or the Company or (b) one-time charges for
the Additional Term Loans or Incremental Term Loans or other financings and such
charges incurred in connection with the original execution, delivery and
performance of this Agreement, such as arrangement fees, extension fees, upfront
fees and payoff fees, including any premiums for prepaying obligations.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and the Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period.

“Consolidated Senior Funded Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Company
and the Subsidiaries on a consolidated basis that is (a) secured by a Lien on
any property or asset of the Company or any Subsidiary and (b) does not
constitute Subordinated Indebtedness (to the extent such Subordinated
Indebtedness is evidenced by a written instrument in form and substance,
including subordination provisions, approved in writing by the Administrative
Agent).

“Consolidated Senior Net Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Senior Funded Debt as of such date minus
50% of the aggregate amount of the consolidated cash and consolidated Cash
Equivalent Investments of the Company and the Subsidiaries as of such date in
excess of $25,000,000 (up to a maximum reduction of $50,000,000 on account of
such excess cash and Cash Equivalent Investments) to (b) Consolidated EBITDA for
the Reference Period ended on such date.

“Consolidated Tangible Assets” means, as of any date of determination, the book
value as of such date of all assets of the Company and its Subsidiaries, as
determined on a consolidated basis in accordance with GAAP, minus the book value
as of such date of all goodwill and other intangible assets of the Company and
its Subsidiaries, as determined on a consolidated basis in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Funded Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Company
and the Subsidiaries on a consolidated basis.

“Consolidated Total Net Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Funded Debt as of such date minus
50% of the aggregate amount of the consolidated cash and consolidated Cash
Equivalent Investments of the Company and the Subsidiaries as of such date in
excess of $25,000,000 (up to a maximum reduction of $50,000,000 on account of
such excess cash and Cash Equivalent Investments) to (b) Consolidated EBITDA for
the Reference Period ended on such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(a) such Lender’s Revolving Credit Exposure at such time, plus (b) an amount
equal to the aggregate principal amount of such Lender’s Term Loans outstanding
at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.20, any Lender that (a) has
failed, within two (2) Business Days after the date required to be funded or
paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to the
Administrative Agent, Issuing Bank, Swingline Lender or any other Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified any Borrower or the
Administrative Agent, Issuing Bank or Swingline Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to such funding obligation cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by the
Administrative Agent, Issuing Bank or Swingline Lender or a Borrower, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is

 

11



--------------------------------------------------------------------------------

financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement; provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s or such Borrower’s, as the
case may be, receipt of such certification in form and substance satisfactory to
it and the Administrative Agent, or (d) has, or has a Lender Parent that has,
become the subject of a Bankruptcy Event.

“Designated Borrower” has the meaning assigned to such term in the preamble.

“Designated Borrower Notice” has the meaning assigned to such term in Section
2.23(b).

“Designated Borrower Request and Assumption Agreement” has the meaning assigned
to such term in Section 2.23(b).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.04.

“Domestic Borrower” means the Company or any Designated Borrower that is a
Domestic Subsidiary.

“Domestic Loan Parties” means, collectively, the Domestic Borrowers and the
Subsidiary Guarantors.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States of America or the District of Columbia.

“Dutch Borrower” means Altra Industrial Motion Netherlands, B.V., a Dutch
private limited liability company and a wholly-owned Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or

 

12



--------------------------------------------------------------------------------

threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
subsection (b), (c), (m) or (o) of Section 414 of the Code or
Section 4001(a)(14) of ERISA.

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the thirty (30) day notice period is
waived); (b) the existence with respect to any Multiemployer Plan of an
“accumulated funding deficiency” (as defined in Sections 412 and 431 of the Code
or Sections 302 and 304 of ERISA), whether or not waived, or the determination
that any Multiemployer Plan is in either “endangered status” or “critical
status” (as defined in Section 432 of the Code or Section 305 of ERISA), or the
failure of any Plan that is not a Multiemployer Plan to satisfy the minimum
funding standards of Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA, or the determination that any Plan that is not a Multiemployer Plan is in
“at-risk” status (as defined in Section 430(i) of the Code or Section 303(i) of
ERISA) or the imposition of any lien on the Company or any of its ERISA
Affiliates pursuant to Section 430(k) of the Code or Section 303(k) of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of
material liability under Title IV of ERISA with respect to the termination of
any Plan; (e) the receipt by the Company or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(g) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the engagement by
the Company or any of its ERISA Affiliates in a non-exempt “prohibited
transaction” (as defined under Section 406 of ERISA or Section 4975 of the Code)
or a breach of a fiduciary duty under ERISA that could result in material
liability to the Company or any

 

13



--------------------------------------------------------------------------------

Subsidiary; (i) the failure of any Plan (and any related trust) that is intended
to be qualified under Sections 401 and 501 of the Code to be so qualified;
(j) any incurrence by or any expectation of the incurrence by the Company or any
of its ERISA Affiliates of any material liability for post-retirement benefits
under any employee benefit plan described in Section 3(1) of ERISA, other than
as required by Section 601 et seq. of ERISA or Section 4980B of the Code or
similar state law; or (k) the occurrence of an event with respect to any
employee benefit plan described in Section 3(3) of ERISA that results in the
imposition of a material excise tax or any other material liability on the
Company or any of its ERISA Affiliates or of the imposition of a Lien on the
assets of the Company or any of its ERISA Affiliates.

“Euro” or “€” means the single currency of the participating member states of
the European Union.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical
average of the spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Swap Obligations” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such

 

14



--------------------------------------------------------------------------------

Subsidiary Guarantor) as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor,
or the grant of such security interest, becomes effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Subsidiary
Guarantor, or the grant of such security interest, becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

15



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Loan Party, such Loan Party’s
chief financial officer, principal accounting officer, treasurer or corporate
controller, or any other authorized officer of such Loan Party who is reasonably
acceptable to the Administrative Agent and familiar with the historical and
current financial condition of the Company and the Subsidiaries.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Foreign Borrower” means any Designated Borrower that is a Foreign Subsidiary.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
any supra-national bodies such as the European Union or the European Central
Bank.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guaranteeing person shall be deemed to be the lower of (x) the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and

 

16



--------------------------------------------------------------------------------

(y) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Company in good faith.

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement dated
as of the date hereof by the Subsidiary Guarantors in favor of the Secured
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means a Subsidiary which, together with its
subsidiaries, comprises two percent (2%) or less of the Company’s consolidated
assets, consolidated total sales and Consolidated Net Income as of the end of or
for the most recently ended Reference Period, excluding, however, any such
Subsidiary that is a Borrower.

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of another Person, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For purposes of calculating Indebtedness, (i) if more than
one

 

17



--------------------------------------------------------------------------------

of the Company and/or its Subsidiary or Subsidiaries is an obligor under such
Indebtedness, any calculation including Indebtedness shall only include such
joint obligation once in the calculation of Indebtedness, and (ii) for purposes
of calculating compliance with Section 6.09, including any component included in
such calculation, there shall not be included (A) Indebtedness owed by the
Company or any Subsidiary to any other Subsidiary or the Company, as the case
may be, or (B) Indebtedness of the Company or any Subsidiary under Swap
Agreements, to the extent such Indebtedness is permitted by Section 6.01(g).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than a
Subsidiary that is a Designated Borrower or a Subsidiary Guarantor) or subject
to any other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
October 2012, relating to the Borrowers and the Transactions.

“Interest Election Request” means a request by the Company, for itself or on
behalf of a Designated Borrower, to convert or continue a Borrowing in
accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
(3) months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three (3) months’ duration after the first day of
such Interest Period and the Maturity Date, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the Maturity
Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter (or such other period acceptable to the Administrative
Agent and each Lender affected thereby), as the Company may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

18



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., and any other Revolving Lender
approved by the Administrative Agent and the Company that has agreed in its sole
discretion to act as an “Issuing Bank” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Bank” shall be deemed to be a reference to the
relevant Issuing Bank and its successors in such capacity as provided in
Section 2.06(i).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a draw
made under a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on, in the case of U.S. Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the applicable Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the applicable
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason (including, for the
avoidance of doubt, in the event of a Eurodollar Borrowing denominated in any
Agreed Currency for which no screen quote based on British Bankers Association
Interest Settlement Rates is available from Reuters or such successor or
substitute service), then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such

 

19



--------------------------------------------------------------------------------

Interest Period shall be the rate at which deposits in the applicable Agreed
Currency in an Equivalent Amount of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent (or, if applicable, such other Eurocurrency Payment Office
for such Foreign Currency) in immediately available funds in the London
interbank market (or, if applicable, such other offshore interbank market for
such Foreign Currency) at approximately 11:00 a.m., London time (or, if
applicable, such other Local Time for such Foreign Currency), two (2) Business
Days prior to (or, in the case of Loans denominated in Pounds Sterling, on the
day of) the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, the Guarantee Agreement,
each promissory note delivered pursuant to this Agreement, any Letter of Credit
applications, the Collateral Documents and any other agreements, instruments,
documents and certificates executed by or on behalf of any Loan Party and
delivered to or in favor of the Credit Parties concurrently herewith or
hereafter in connection with the Transactions hereunder. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans (which shall include any Incremental Term Loan(s)) made
by the Lenders to the Borrowers pursuant to this Agreement, and shall include
the Original Term Loans.

“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time for
such currency as specified from time to time by the Administrative Agent.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
the Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken
as a whole, to perform their obligations under the Loan Documents, (c) the
Collateral, taken as a whole, or the Administrative Agent’s Liens (on behalf of
itself and the other Secured Parties) on the Collateral, taken as a whole, or
the priority of such Liens, or (d) the rights of or benefits available to the
Credit Parties under the Loan Documents, taken as a whole.

“Material Domestic Subsidiary” means a Domestic Subsidiary which, by itself or
together with its Domestic Subsidiaries, comprises five percent (5%) or more of
the Company’s consolidated assets, consolidated total sales or Consolidated Net
Income as of the end of or for the most recently ended Reference Period.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and the Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means December 6, 2018.

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Sublimit” means $100,000,000.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 (excluding clause
(b)(i) of Section 9.02) and (b) has been approved by the Required Lenders.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Borrower of any proceeding under any debtor
relief laws naming such Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Original Term Lender” means, as of any date of determination, each Lender
holding Original Term Loans.

“Original Term Loans” means the “Term Loans” made under (and as defined in) the
Existing Credit Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

21



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Foreign Currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patent Security Agreement” means the Patent Security Agreement dated as of
November 20, 2012, among certain of the Domestic Loan Parties and the
Administrative Agent, for the benefit of the Secured Parties, as reaffirmed and
ratified by the Ratification Agreement and as amended, restated, supplemented or
otherwise modified from time to time.

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
that satisfies all of the following conditions:

(a) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, no Default
or Event of Default shall have occurred and be continuing;

(b) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, the
Company shall be in compliance on a Pro Forma Basis with each financial covenant
set forth in Section 6.09;

(c) if the aggregate consideration paid in connection with such Acquisition
(including all cash consideration paid and Indebtedness incurred or assumed in
connection therewith, and the maximum amount payable under any earn-out
obligations in connection therewith as reasonably calculated on the date of such
Acquisition) exceeds $50,000,000, the Company shall have

 

22



--------------------------------------------------------------------------------

delivered to the Administrative Agent a certificate demonstrating pro forma
financial covenant compliance as required pursuant to clause (b) above, together
with copies of corresponding pro forma financial statements, in each case in
form and substance satisfactory to the Administrative Agent (copies of which
certificate and financial statements the Administrative Agent shall promptly
provide to the Lenders); and

(d) in the case of an Acquisition involving the merger, amalgamation or
consolidation of any Loan Party, the surviving entity shall be or simultaneously
become a Loan Party.

“Permitted Encumbrances” means:

(a) Liens imposed by law (other than Liens imposed under ERISA) for Taxes that
are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (other than any Lien imposed under ERISA);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any of its ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

 

23



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any Acquisition, that the Company is in
pro forma compliance with the applicable financial covenants set forth in
Section 6.09, recomputed (a) as if such Acquisition (including the incurrence or
assumption of any Indebtedness in connection therewith) had occurred on the
first day of the most recent Reference Period preceding the date of such
Acquisition for which the Company has delivered Financial Statements, (b) with
Consolidated Senior Funded Debt, Consolidated Total Funded Debt, consolidated
cash and consolidated Cash Equivalent Investments measured as of the date of
such Acquisition and immediately after giving effect to such Acquisition and any
Indebtedness incurred or assumed in connection therewith, and (c) with
Consolidated EBITDA and Consolidated Interest Expense measured for the Reference
Period then most recently ended for which the Company has delivered Financial
Statements.

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information with the meaning of the federal and
state securities laws.

“Ratification Agreement” means the Omnibus Reaffirmation and Ratification of
Collateral Documents dated as of the date hereof, by the Domestic Loan Parties
in favor of the Administrative Agent, for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Company and the Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Additional Term Lenders” means, at any time, subject to
Section 2.20(b), Additional Term Lenders having Additional Term Loans
representing more than fifty percent (50%) of the aggregate principal amount of
all Additional Term Loans at such time.

“Required Lenders” means, at any time, subject to Section 2.20(b), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Credit Exposures and unused Commitments at
such time.

“Required Original Term Lenders” means, at any time, subject to Section 2.20(b),
Original Term Lenders having Original Term Loans representing more than fifty
percent (50%) of the aggregate principal amount of all Original Term Loans at
such time.

 

24



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, subject to Section 2.20(b),
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary. For the avoidance of doubt, the term Restricted Payment shall
not include the issuance by the Company or any Subsidiary of any Equity
Interest.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.21. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means the revolving loans made by the Revolving Lenders to the
Borrowers pursuant to Section 2.01.

“S&P” means Standard & Poor’s.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union, any EU member state, or any other
Governmental Authority that has jurisdiction over any party hereto (to the
extent that compliance with the Sanctions of any such other Governmental
Authority would not result in the violation of any other Sanctions by any party
hereto), (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

25



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the European
Union, Her Majesty’s Treasury of the United Kingdom, or any other Governmental
Authority that has jurisdiction over any party hereto (to the extent that
compliance with such sanctions or embargoes of any such other Governmental
Authority would not result in the violation of any other Sanctions by any party
hereto).

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Banking Services Obligations” means any and all obligations of the
Company or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.

“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans, LC Exposure and Swingline Exposure, (b) the
Administrative Agent, the Issuing Bank and the Lenders in respect of all other
present and future obligations and liabilities of the Loan Parties of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Swap Provider and Banking Services Provider in respect
of Secured Swap Obligations and Secured Banking Services Obligations, (d) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Loan Parties to such Person hereunder and under the other
Loan Documents, and (e) the respective successors and (in the case of a Lender,
permitted) transferees and assigns of the foregoing Persons.

“Secured Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Subsidiary Guarantor, the Secured Swap Obligations shall not include Swap
Obligations that constitute Excluded Swap Obligations with respect to such
Subsidiary Guarantor.

“Security Agreement” means the Pledge and Security Agreement dated as of
November 20, 2012, among the Domestic Loan Parties and the Administrative Agent,
for the benefit of the Secured Parties, as reaffirmed and ratified by the
Ratification Agreement and as amended, restated, supplemented or otherwise
modified from time to time.

“Solvent” means that the Company and the Subsidiaries on a consolidated basis
are “solvent” within the meaning given such term and similar terms under
applicable laws relating to fraudulent transfers and conveyances, including that
(a) the fair value of the assets of the

 

26



--------------------------------------------------------------------------------

Company and the Subsidiaries on a consolidated basis, at a fair valuation,
exceeds their aggregate debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the assets of the Company and
the Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Company and the Subsidiaries on
a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Company and the Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which they are engaged.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Loans
denominated in U.S. Dollars, include those imposed pursuant to Regulation D of
the Board. Eurodollar Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantors” means, collectively, the Material Domestic Subsidiaries
that are party to the Guarantee Agreement and any other Subsidiaries that are
party to the Guarantee Agreement.

 

27



--------------------------------------------------------------------------------

“Svendborg Brakes Acquisition” means the acquisition by Altra Industrial Motion
Denmark APS, a wholly-owned subsidiary of the Dutch Borrower, of the shares of
the Svendborg Brakes Target pursuant to the Svendborg Brakes Acquisition
Agreement.

“Svendborg Brakes Acquisition Agreement” means the Agreement for the Sale and
Purchase of Svendborg Brakes A/S and S.B. Patent Holding APS, by and among
Friction Holding A/S, Altra Industrial Motion Denmark APS and the Company, dated
as of November 6, 2013.

“Svendborg Brakes Target” means, collectively, Svendborg Brakes A/S and S.B.
Patent Holding APS, each organized under the laws of Denmark, and their
respective subsidiaries.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or the Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement, in its capacity
as a party thereto, or (ii) with respect to any Swap Agreement existing as of
the Effective Date, is a Lender or an Affiliate of a Lender as of the Effective
Date, in its capacity as a party thereto, in each case together with such
Person’s successors and permitted assigns.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

28



--------------------------------------------------------------------------------

“Term Loans” means, collectively, the Original Term Loans and the Additional
Term Loans.

“Trademark Security Agreement” means the Trademark Security Agreement dated as
of November 20, 2012, among certain of the Domestic Loan Parties and the
Administrative Agent, for the benefit of the Secured Parties, as reaffirmed and
ratified by the Ratification Agreement and as amended, restated, supplemented or
otherwise modified from time to time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof,
and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“U.S.” or “United States” means the United States of America.

“U.S. Dollars” or “$” means the lawful currency of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Original Term Loan” or “Additional Term Loan”) or by Type (e.g., a
“Eurodollar Loan” or “ABR Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

 

29



--------------------------------------------------------------------------------

limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), except that for purposes of determining the
accuracy of any representation or warranty, such reference shall only be to such
agreement, instrument or other document as in effect on the date such
representation or warranty was made, (b) any definition of or reference to any
law shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), except that for purposes of determining the accuracy of any
representation or warranty, such reference or definition shall only be to such
law as in effect on the date the representation and warranty was made, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, and (b) any obligations of a Person under a lease
(whether existing now or entered into in the future) that is not (or would not
be) a Capital Lease Obligation under GAAP as in effect on the Effective Date
shall not be treated as a Capital Lease Obligation solely as a result of the
adoption of changes in GAAP.

 

30



--------------------------------------------------------------------------------

SECTION 1.05. Status of Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrowers
shall take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Administrative Agent and the Lenders
may have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments; Original Term Loans; Additional Term Loans. Subject
to the terms and conditions set forth herein, (a) each Revolving Lender agrees
to make Revolving Loans to the Borrowers in Agreed Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in, subject to Sections 2.04 and 2.11(c), (i) the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) the Dollar Amount of the total Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitment, or (iii) the Dollar Amount of the
total Revolving Credit Exposures of all Lenders denominated in Foreign
Currencies exceeding the Multicurrency Sublimit, and (b) each Additional Term
Lender agrees to make Additional Term Loans to the Dutch Borrower in Euro on the
Effective Date in an aggregate amount not to exceed such Lender’s Additional
Term Loan Commitment. On the Effective Date, (x) the Original Term Loans
outstanding on such date shall automatically, and without any action on the part
of any Person, continue as term loans hereunder and (y) the “Revolving Loans”
(as defined in the Existing Credit Agreement) outstanding on such date shall
automatically, and without any action on the part of any Person, continue as
Revolving Loans hereunder, and, in each case, from and after the Effective Date
shall be subject to and governed by the terms and conditions hereof. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. Each
Additional Term Loan shall be made as part of a Borrowing on the Effective Date
consisting of Additional Term Loans made by the Additional Term Lenders ratably
in accordance with their respective Additional Term Loan Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05. The Term
Loans shall amortize as set forth in Section 2.10.

 

31



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith;
provided, that each ABR Loan shall only be made in U.S. Dollars. Each Swingline
Loan shall be an ABR Loan. Each Additional Term Loan shall be a Eurodollar Loan.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided, that
any exercise of such option shall not affect the obligation of the applicable
Borrowers to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is (i) an
integral multiple of (A) in the case of a Borrowing denominated in U.S. Dollars,
$500,000, and (B) in the case of a Borrowing denominated in any Foreign
Currency, the smallest amount of such Foreign Currency that has an Equivalent
Amount at least equal to $500,000, and (ii) not less than (A) in the case of a
Borrowing denominated in U.S. Dollars, $1,000,000, and (B) in the case of a
Borrowing denominated in any Foreign Currency, the smallest amount of such
Foreign Currency that has an Equivalent Amount at least equal to $1,000,000. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided, that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Revolving
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided, that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request an Additional Term Loan
Borrowing or a Revolving Borrowing, the Company shall notify the Administrative
Agent of such request by telecopy (or electronic transmission if arrangements
for doing so have been approved by the Administrative Agent) of a written
Borrowing Request signed by the Company (or, in the case of a Revolving
Borrowing denominated in U.S. Dollars, by telephone confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Company) (a) in the case of a Eurodollar Borrowing denominated in
U.S. Dollars, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing, (b) in the case of a Eurodollar
Borrowing denominated in a Foreign Currency, not later than 11:00 a.m., Local
Time, four (4) Business Days before the date of the proposed Borrowing, or
(c) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of the proposed Borrowing; provided,
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

the Borrower requesting such Borrowing, which shall be the Dutch Borrower in the
case of an Additional Term Loan Borrowing;

 

32



--------------------------------------------------------------------------------

the Class and Type of such Borrowing;

the aggregate amount of such Borrowing;

the date of such Borrowing, which shall be a Business Day;

in the case of a Eurodollar Borrowing, the Agreed Currency and initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

If no denomination is specified with respect to any requested Eurodollar
Revolving Borrowing, then the requested Borrowing shall be denominated in U.S.
Dollars. If no election as to the Type of Revolving Borrowing is specified,
then, in the case of a Revolving Borrowing denominated in U.S. Dollars, the
requested Revolving Borrowing shall be an ABR Borrowing, and in the case of a
Revolving Borrowing denominated in a Foreign Currency, the requested Revolving
Borrowing shall be a Eurodollar Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Company shall be
deemed to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurodollar Borrowing as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion or continuation
of any Borrowing as a Eurodollar Borrowing;

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(c) all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.

 

33



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in U.S. Dollars to
the Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitment; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), or by electronic
transmission if arrangements for doing so have been approved by the
Administrative Agent and the Swingline Lender, not later than 12:00 noon, New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Company of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter

 

34



--------------------------------------------------------------------------------

payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrowers (or other party on behalf of the Borrowers) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided, that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrowers for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit denominated in Agreed Currencies as the applicant thereof for the
support of its or the Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three
(3) Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Company also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, subject to Sections 2.04 and 2.11(c),
(i) the Dollar Amount of the LC Exposure shall not exceed $50,000,000, (ii) the
Dollar Amount of the total Revolving Credit Exposures of all Lenders shall not
exceed the Aggregate Revolving Commitment, and (iii) the Dollar Amount of the
total Revolving Credit Exposures of all Lenders denominated in Foreign
Currencies shall not exceed the Multicurrency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on

 

35



--------------------------------------------------------------------------------

the earlier of (i) the date one (1) year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one
(1) year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date; provided, that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Company and the Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall be automatically extended for a period of up to twelve
(12) months (but not to a date later than the date set forth in clause
(ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
original currency, not later than 12:00 noon, Local Time, on the date that such
LC Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice; provided, that if such LC
Disbursement is not less than the Equivalent Amount of $100,000, the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with a
Revolving Borrowing denominated in the original currency of such LC Disbursement
(or with either a Revolving Borrowing denominated in U.S. Dollars or a Swingline
Loan, if such LC Disbursement is denominated in U.S. Dollars) in the amount of
such LC Disbursement. To the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Revolving Lender (and Section 2.07 shall apply, mutatis

 

36



--------------------------------------------------------------------------------

mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement. If the
Borrowers’ reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject a Credit Party to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in U.S. Dollars, the Borrowers shall, at their option,
either (x) pay the amount of any such tax requested by such Credit Party or
(y) reimburse each LC Disbursement made in such Foreign Currency in U.S.
Dollars, in an amount equal to the Dollar Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Credit Parties nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided, that the foregoing
shall not be construed to excuse the Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by the
Borrowers that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in

 

37



--------------------------------------------------------------------------------

substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telecopy, or by telephone confirmed by
telecopy, of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided, that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement or the date
that such LC Disbursement is financed by a Revolving Borrowing or a Swingline
Loan, as the case may be, at the rate per annum then applicable to ABR Revolving
Loans (or, if such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Foreign Currency plus the then
effective Applicable Rate with respect to Eurodollar Revolving Loans); provided,
that if the Borrowers fail to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the

 

38



--------------------------------------------------------------------------------

Required Lenders (or, if the maturity of the Loans has been accelerated, the
Required Revolving Lenders) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, an amount in cash, in original currency, equal
to one hundred three percent (103%) of the amount of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided, that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account, and the Borrowers hereby grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
the Required Revolving Lenders), be applied to satisfy other Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all Events of Default have been
cured or waived.

(k) Existing Letters of Credit. On the Effective Date, the Existing Letters of
Credit shall automatically, and without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder, and from and after the
Effective Date shall be subject to and governed by the terms and conditions
hereof. In connection therewith, each Revolving Lender shall automatically, and
without any action on the part of any Person, be deemed to have acquired from
the Issuing Bank a participation in each such Existing Letter of Credit in
accordance with Section 2.06(d).

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in U.S.
Dollars, by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
and (ii) in the case of Loans denominated in a Foreign Currency, by 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such Foreign Currency and at such Eurocurrency Payment Office;
provided, that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to (x) in the case
of Loans denominated in U.S. Dollars, an account of such Borrower maintained
with the Administrative Agent in New York City and designated by the Company in
the applicable Borrowing Request or otherwise, and (y) in the case of Loans
denominated in a Foreign Currency, an account of such Borrower in the relevant
jurisdiction and designated by the

 

39



--------------------------------------------------------------------------------

Company in the applicable Borrowing Request or otherwise; provided, that
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Each Additional Term Loan Borrowing shall
be comprised of Eurodollar Loans and shall have an initial Interest Period as
specified in the applicable Borrowing Request. Each Original Term Loan Borrowing
shall be comprised of ABR Loans or Eurodollar Loans and, in the case of a
Eurodollar Original Term Loan Borrowing, shall have an initial Interest Period
as specified in the applicable Borrowing Request. Thereafter, the Company may,
subject to Section 2.08(b), elect to convert any such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Company may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telecopy (or electronic transmission,
if arrangements for doing so have been approved by the Administrative Agent) of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Company (or, in the case of a Borrowing denominated in
U.S. Dollars, by telephone confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Company) by the time that
a Borrowing Request would be required under Section 2.03 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.

 

40



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section, the Company shall not be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available to the
applicable Borrower for such Borrowing when it was made (e.g., convert any
Eurodollar Borrowing denominated in a Foreign Currency to an ABR Borrowing).

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
U.S. Dollars, such Borrowing shall be converted to an ABR Borrowing, and (ii) in
the case of a Borrowing denominated in a Foreign Currency, such Borrowing shall
automatically continue as a Eurodollar Borrowing in the same Agreed Currency
with an Interest Period of one (1) month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (x) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(y) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing (and any such Eurodollar Borrowing denominated in a Foreign Currency
shall be redenominated in Dollars at the time of such conversion) at the end of
the Interest Period applicable thereto.

 

41



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Additional Term Loan Commitments shall terminate on the
Effective Date after the funding of the Additional Term Loans, and (ii) all
other Commitments shall terminate on the Maturity Date. For the avoidance of
doubt, the “Term Loan Commitments” under (and as defined in) the Existing Credit
Agreement terminated automatically on the “Effective Date” (as defined in the
Existing Credit Agreement) after the funding of the Original Term Loans.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided, that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrowers shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the Dollar Amount of the total
Revolving Credit Exposures of all Lenders would exceed the Aggregate Revolving
Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided, that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.
(a) Revolving Loans and Swingline Loans. The Borrowers hereby unconditionally
promise to pay (i) to the Administrative Agent for the account of each Revolving
Lender the then unpaid principal amount of each Revolving Loan made on the
Maturity Date in the currency of such Revolving Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the fifteenth (15th) or last day of a calendar month and is at least two
(2) Business Days after such Swingline Loan is made; provided, that on each date
that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans then outstanding.

 

42



--------------------------------------------------------------------------------

(b) Original Term Loans. The Borrowers shall repay Original Term Loans on each
date set forth below in the aggregate principal amount set forth opposite such
date (as adjusted from time to time pursuant to Section 2.11) in U.S. Dollars:

 

Date

   Amount  

March 31, 2014

   $ 1,769,531   

June 30, 2014

   $ 1,769,531   

September 30, 2014

   $ 1,769,531   

December 31, 2014

   $ 1,769,531   

March 31, 2015

   $ 2,359,375   

June 30, 2015

   $ 2,359,375   

September 30, 2015

   $ 2,359,375   

December 31, 2015

   $ 2,359,375   

March 31, 2016

   $ 2,359,375   

June 30, 2016

   $ 2,359,375   

September 30, 2016

   $ 2,359,375   

December 31, 2016

   $ 2,359,375   

March 31, 2017

   $ 2,949,219   

June 30, 2017

   $ 2,949,219   

September 30, 2017

   $ 2,949,219   

December 31, 2017

   $ 2,949,219   

March 31, 2018

   $ 2,949,219   

June 30, 2018

   $ 2,949,219   

September 30, 2018

   $ 2,949,219   

Maturity Date

    


 
 

The remaining unpaid


principal balance of the
Original Term Loans

  


  
  

To the extent not previously repaid, all unpaid Original Term Loans shall be
paid in full by the Borrowers on the Maturity Date.

(c) Additional Term Loans. The Borrowers shall repay Additional Term Loans on
each date set forth below in the aggregate principal amount set forth opposite
such date (as adjusted from time to time pursuant to Section 2.11) in Euro:

 

Date

   Amount  

March 31, 2014

   € 937,500   

June 30, 2014

   € 937,500   

September 30, 2014

   € 937,500   

December 31, 2014

   € 937,500   

March 31, 2015

   € 1,250,000   

June 30, 2015

   € 1,250,000   

September 30, 2015

   € 1,250,000   

December 31, 2015

   € 1,250,000   

March 31, 2016

   € 1,250,000   

June 30, 2016

   € 1,250,000   

September 30, 2016

   € 1,250,000   

December 31, 2016

   € 1,250,000   

March 31, 2017

   € 1,562,500   

June 30, 2017

   € 1,562,500   

September 30, 2017

   € 1,562,500   

December 31, 2017

   € 1,562,500   

March 31, 2018

   € 1,562,500   

June 30, 2018

   € 1,562,500   

September 30, 2018

   € 1,562,500   

Maturity Date

    


 

 

The remaining unpaid


principal balance of the

Additional Term Loans

  


  

  

 

43



--------------------------------------------------------------------------------

To the extent not previously repaid, all unpaid Additional Term Loans shall be
paid in full by the Borrowers on the Maturity Date.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made to such Borrower by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(f) The entries made in the accounts maintained pursuant to paragraph (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay the Loans in
accordance with the terms of this Agreement.

(g) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided, that
each partial prepayment shall be in an aggregate amount that is (i) an integral
multiple of (A) in the case of an ABR Borrowing (other than a Swingline
Borrowing), $100,000, (B) in the case of a Eurodollar Borrowing denominated in
U.S. Dollars, $100,000, and (C) in the case of a Eurodollar Borrowing
denominated in any Foreign Currency, the smallest amount of such Foreign
Currency that has an Equivalent Amount at least equal to $100,000, and (ii) not
less than (A) in the case of a Swingline Borrowing, $100,000, (B) in the case of
an ABR Borrowing (other than a Swingline Borrowing), $500,000, (C) in the case
of a Eurodollar Borrowing denominated in U.S. Dollars, $500,000, and (D) in the
case of a Eurodollar Borrowing denominated in any Foreign Currency, the smallest
amount of such Foreign Currency that has an Equivalent Amount at least equal to
$500,000.

 

44



--------------------------------------------------------------------------------

(b) The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Company shall notify the Swingline Lender) by telecopy of a written notice
signed by the Company (or, in the case of a prepayment of a Borrowing
denominated in U.S. Dollars, by telephone confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written notice signed by the Company)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing denominated in U.S. Dollars, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of a Eurodollar Borrowing denominated in a Foreign Currency, not
later than 11:00 a.m., Local Time, four (4) Business Days before the date of
prepayment, (iii) in the case of prepayment of an ABR Borrowing (other than a
Swingline Borrowing), not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of prepayment or (iv) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, New York City time, on the date
of prepayment. Each such telephonic and written notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided, that if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Revolving Loans included in the prepaid Revolving Borrowing. In any calendar
year, each voluntary prepayment of an Original Term Loan Borrowing shall be
applied ratably to the Original Term Loans included in the prepaid Original Term
Loan Borrowing as follows: (x) the first $10,000,000 of such prepayments (in the
aggregate for all such prepayments during such calendar year) shall be divided
evenly among, and applied against, the remaining amortization installments of
the Original Term Loans over the remaining term of the Original Term Loans, and
(y) any such prepayments in excess of $10,000,000 (in the aggregate for all such
prepayments during such calendar year) shall be applied, in direct order of
maturity, against the remaining amortization installments of the Original Term
Loans over the remaining term of the Original Term Loans. In any calendar year,
each voluntary prepayment of an Additional Term Loan Borrowing shall be applied
ratably to the Additional Term Loans included in the prepaid Additional Term
Loan Borrowing as follows: (x) the first €5,000,000 of such prepayments (in the
aggregate for all such prepayments during such calendar year) shall be divided
evenly among, and applied against, the remaining amortization installments of
the Additional Term Loans over the remaining term of the Additional Term Loans,
and (y) any such prepayments in excess of €5,000,000 (in the aggregate for all
such prepayments during such calendar year) shall be applied, in direct order of
maturity, against the remaining amortization installments of the Additional Term
Loans over the remaining term of the Additional Term Loans. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and break
funding payments to the extent required by Section 2.16.

(c) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Dollar Amount of the total Revolving Credit Exposures of all
Lenders (calculated, with respect to Revolving Loans and LC Exposure denominated
in Foreign Currencies, as of the most

 

45



--------------------------------------------------------------------------------

recent Computation Date with respect to each such Revolving Loans and LC
Exposure) exceeds (A) the Aggregate Revolving Commitment or (B) with respect to
the portion of the total Revolving Credit Exposures of all Lenders (so
calculated) denominated in Foreign Currencies, the Multicurrency Sublimit, or
(ii) solely as a result of fluctuations in currency exchange rates, the Dollar
Amount of the total Revolving Credit Exposures of all Lenders (so calculated),
as of the most recent Computation Date, exceeds one hundred five percent
(105%) of (A) the Aggregate Revolving Commitment or (B) with respect to the
portion of the total Revolving Credit Exposures of all Lenders (so calculated)
denominated in Foreign Currencies, the Multicurrency Sublimit, then the
Borrowers shall, in each case, immediately repay Revolving Borrowings or cash
collateralize LC Exposure in accordance with the procedures set forth in
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause the Dollar Amount of the total Revolving Credit Exposures of all Lenders
(so calculated) to be less than or equal to (x) the Aggregate Revolving
Commitment and (y) with respect to the portion of the total Revolving Credit
Exposures of all Lenders (so calculated) denominated in Foreign Currencies, the
Multicurrency Sublimit.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate (subject to adjustment as set forth in Section 2.13(f)) on
the average daily unused amount of the Revolving Commitment of such Revolving
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates; provided, that if such
Revolving Lender continues to have any Swingline Exposure after its Revolving
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Swingline Exposure from and including the date on
which its Revolving Commitment terminates to but excluding the date on which
such Revolving Lender ceases to have any Swingline Exposure. Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided, that any commitment fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. All commitment fees
shall be computed on the basis of a year of three hundred sixty (360) days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). All commitment fees shall be payable in U.S.
Dollars. For purposes of this Section 2.12(a), the unused amount of the
Revolving Commitment of any Lender shall be deemed to be the excess of (i) the
Revolving Commitment of such Lender over (ii) the Revolving Credit Exposure of
such Lender (exclusive of Swingline Exposure).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Company and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion

 

46



--------------------------------------------------------------------------------

thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided, that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of three hundred sixty (360) days (or three
hundred sixty-five (365) days with respect to any portion of the LC Exposure
denominated in Pounds Sterling) and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). All
participation fees and fronting fees shall be payable in the original currency
of the LC Exposure.

(c) The Borrowers agree to pay to the Administrative Agent and the Arrangers,
for their own respective accounts, fees payable in the amounts, in the
currencies and at the times separately agreed upon between the Borrowers, on the
one hand, and the Administrative Agent or the Arrangers, on the other.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided, that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability

 

47



--------------------------------------------------------------------------------

Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. All interest shall be payable in the currency in which
the applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five
(365) days (or three hundred sixty-six (366) days in a leap year) and
(ii) interest for Borrowings denominated in Pounds Sterling shall be computed on
the basis of a year of three hundred sixty-five (365) days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the
Administrative Agent determines that (i) the Consolidated Total Net Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent or
any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period; provided, that if any such restatement or
adjustment would have resulted in a lower pricing for any other period (each, a
“Lower Priced Period”), there shall be deducted from such additional interest
and fees an amount equal to (but in no event greater than the amount of such
additional interest and fees) the excess of interest and fees actually paid for
such Lower Priced Period over the amount of interest and fees that should have
been paid during such Lower Priced Period.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

48



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing denominated in
U.S. Dollars, such Borrowing shall be made as an ABR Borrowing, and (iii) if any
Borrowing Request requests a Eurodollar Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective; provided, that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting any Loan Document
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
of maintaining its obligation to make any such Loan (including pursuant to any
conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (including pursuant to any conversion of any
Borrowing denominated in an Agreed Currency to a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including pursuant to any conversion of any
Borrowing denominated in an Agreed Currency to a Borrowing denominated in any
other Agreed Currency), then the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing

 

49



--------------------------------------------------------------------------------

Bank’s holding company, if any, as a consequence of any Loan Document or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
no Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the two hundred seventy (270) day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Company shall compensate (or cause the applicable Designated Borrower to
compensate) each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid

 

50



--------------------------------------------------------------------------------

were it to bid, on the date of such event, for deposits in the applicable
currency of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay (or cause the applicable Designated Borrower to pay) such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant

 

51



--------------------------------------------------------------------------------

Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any

 

52



--------------------------------------------------------------------------------

other applicable payments under any Loan Document, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

53



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the phrase “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements (except to the extent otherwise required under Section 2.06(e)
with respect to reimbursement deadlines for LC Disbursements), or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon,
Local Time, on the date when due, in immediately available funds, without set
off or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at (x) in the case
of payments denominated in U.S. Dollars, its offices at 270 Park Avenue,

 

54



--------------------------------------------------------------------------------

New York, New York, and (y) in the case of payments denominated in a Foreign
Currency, its offices at Floor 6, 25 Bank Street, Canary Wharf, London E14 5JP,
United Kingdom (Attention of Manager: Loan Agency) or, if applicable, such other
Eurocurrency Payment Office for such Foreign Currency, in each case except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest or Letter of Credit participation fees or
fronting fees in respect of any Loan or LC Disbursement or the LC Exposure
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement or the LC Exposure, as applicable. All other
payments hereunder and under each other Loan Document shall be made in U.S.
Dollars. Notwithstanding the foregoing provisions of this Section, if, after the
making of any Borrowing or LC Disbursement in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
Foreign Currency with the result that such Foreign Currency no longer exists or
the applicable Borrower is not able to make payment to the Administrative Agent
for the account of the Lenders in such Foreign Currency, then all payments to be
made by such Borrower hereunder in such Foreign Currency shall instead be made
when due in U.S. Dollars in an amount equal to the Dollar Amount (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that such Borrower takes all risks of the imposition of any such currency
control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents shall be applied as specified by the Company or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay that portion of the Obligations constituting fees,
indemnities, expense reimbursements and other amounts payable to the
Administrative Agent; second, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts (other
than principal, interest, commitment fees, Letter of Credit participation fees
and Letter of Credit fronting fees) payable to the Lenders and the Issuing Bank;
third, to pay that portion of the Obligations constituting accrued and unpaid
commitment fees, Letter of Credit participation fees and Letter of Credit
fronting fees and interest then due and payable on the Loans and other
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause third payable to them; fourth, to
pay that portion of the Secured Obligations constituting unpaid principal on the
Loans and unreimbursed LC Disbursements and any Secured Banking Services
Obligations and, subject to the last sentence of this Section 2.18(b), Secured
Swap Obligations then owing, ratably among the Lenders, the Issuing Bank, the
Swap Providers and the Banking Services Providers in proportion to the
respective amounts described in this clause fourth held by them; fifth, to the
Administrative Agent for the benefit of the Issuing Bank and the Revolving
Lenders, to cash collateralize that portion of the LC Exposure comprised of the
aggregate undrawn amount of Letters of Credit in accordance with
Section 2.06(j); and sixth, to pay any other Secured Obligation then owing,
ratably among the Secured Parties in proportion to the respective

 

55



--------------------------------------------------------------------------------

amounts described in this clause sixth payable to them. Notwithstanding the
foregoing, Secured Banking Services Obligations and Secured Swap Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Banking Services Provider or Swap Provider. Each Banking Services Provider or
Swap Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article VIII hereof for itself and its Affiliates as if a
“Lender” party hereto. No Banking Services Provider or Swap Provider that
obtains the benefits of this Section 2.18(b), the Guarantee Agreement or any
Collateral by virtue of the provisions hereof or of the Guarantee Agreement or
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Banking
Services Obligations or Secured Swap Obligations unless the Administrative Agent
has received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider or Swap Provider. Secured Swap Obligations
that constitute Excluded Swap Obligations with respect to any Subsidiary
Guarantor shall not be paid with amounts received from such Subsidiary Guarantor
or its assets, but appropriate adjustments shall be made with respect to amounts
received from other Loan Parties or their assets to preserve the allocation to
Secured Swap Obligations otherwise set forth in this Section 2.18(b).

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase

 

56



--------------------------------------------------------------------------------

price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to any Borrower or any subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
or the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such

 

57



--------------------------------------------------------------------------------

Lender. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that
(i) the Company shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including amounts due under Section 2.16), from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment, if any, of such Defaulting Lender pursuant to
Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Required
Revolving Lenders, the Required Original Term Lenders or the Required Additional
Term Lenders, as applicable, have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that any waiver, amendment or other modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender disproportionately when compared to the other affected
Lenders, or increases or extends the Commitment of such Defaulting Lender, shall
require the consent of such Defaulting Lender;

 

58



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, and such Lender is a Revolving Lender, then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (A) the sum of all such non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments,
(B) such reallocation does not cause the Revolving Credit Exposure of any such
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment, and (C) the conditions set forth in Section 4.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (A) first, prepay such Swingline
Exposure and (B) second, cash collateralize for the benefit of the Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Revolving Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender and a Revolving Lender,
(i) the Swingline Lender shall not be required to fund any Swingline Loan and
the Issuing Bank shall not be required to issue, amend, renew or extend any
Letter of Credit, unless it is satisfied that the related exposure and such
Defaulting Lender’s then outstanding LC Exposure will be one hundred percent
(100%) covered by the Revolving Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrowers in accordance with clause
(c) above, and (ii) participating interests in any newly made Swingline Loan or
any newly issued, amended, renewed or extended Letter of Credit shall be
allocated among non-Defaulting Lenders that are Revolving Lenders in a manner
consistent with clause (c)(i) above (and such Defaulting Lender shall not
participate therein).

 

59



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender that is a Revolving
Lender has adequately remedied all matters that caused such Revolving Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Revolving Lender to hold such Revolving Loans in accordance with
its Applicable Percentage.

SECTION 2.21. Expansion Option. (a) The Company may from time to time, but not
more than five (5) times during the term of this Agreement, elect to increase
the Revolving Commitments or enter into one or more additional tranches of term
loans (each, an “Incremental Term Loan”), in each case in a minimum amount of
$10,000,000 and an integral multiple of $5,000,000 in excess thereof so long as,
after giving effect thereto, the aggregate amount of such Revolving Commitment
increases and all such Incremental Term Loans does not exceed $150,000,000. For
the avoidance of doubt, the parties acknowledge that the term “Incremental Term
Loans” does not include the Original Term Loans or the Additional Term Loans.
The Company may arrange for any such Revolving Commitment increase or
Incremental Term Loan to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Revolving Commitments, or to participate in such Incremental Term Loans, or
extend Revolving Commitments, as the case may be; provided, that (i) each
Augmenting Lender shall be subject to the approval of the Company and the
Administrative Agent and, except in the case of an Incremental Term Loan, the
Swingline Lender and the Issuing Bank, which approvals shall not be unreasonably
withheld or delayed and (ii) (A) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit D, and (B) in the case of an Augmenting Lender, the Company and
such Augmenting Lender execute an agreement substantially in the form of Exhibit
E hereto. No consent of any Lender (other than the Lenders participating in such
Revolving Commitment increase or Incremental Term Loan) shall be required for
any such increase or Incremental Term Loan pursuant to this Section 2.21.

(b) Revolving Commitment increases, new Revolving Commitments and Incremental
Term Loans created pursuant to this Section 2.21 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or Incremental Term
Loan shall become effective under this paragraph unless (i) on the proposed date
of the effectiveness of such Revolving Commitment increase or Incremental Term
Loan, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied both before and immediately after giving effect to such
Revolving Commitment increase or

 

60



--------------------------------------------------------------------------------

Incremental Term Loan or waived by the Required Lenders, and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (B) the Company shall be in
pro forma compliance with each financial covenant set forth in Section 6.09,
recomputed (1) as if such Revolving Commitment increase or Incremental Term Loan
(and the application of proceeds thereof to the repayment of any other
Indebtedness) had occurred on the first day of the most recent Reference Period
preceding the date thereof for which the Company has delivered Financial
Statements, (2) with Consolidated Senior Funded Debt, Consolidated Total Funded
Debt, consolidated cash and consolidated Cash Equivalent Investments measured as
of the date of and immediately after giving effect to any funding in connection
with such Revolving Commitment increase or Incremental Term Loan (and the
application of proceeds thereof to the repayment of any other Indebtedness) and
(3) with Consolidated EBITDA and Consolidated Interest Expense measured for the
Reference Period then most recently ended for which the Company has delivered
Financial Statements, and (ii) the Administrative Agent shall have received
documents (including legal opinions) consistent with those delivered on the
Effective Date as to the corporate power and authority of the Borrowers to
borrow hereunder immediately after giving effect to such Revolving Commitment
increase or Incremental Term Loan.

(c) On the effective date of any increase in the Revolving Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Revolving
Commitment increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Company, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.

(d) The Incremental Term Loans (i) shall rank pari passu in right of payment
with the Revolving Loans, the Original Term Loans and the Additional Term Loans,
(ii) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (iii) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans; provided, that (x) the
terms and conditions applicable to any Incremental Term Loan maturing after the
Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (y) the Incremental Term Loans may be priced differently
than the Revolving Loans, the Original Term Loans and the Additional Term Loans.

(e) Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, each Increasing
Lender participating in

 

61



--------------------------------------------------------------------------------

such Incremental Term Loan, if any, each Augmenting Lender participating in such
Incremental Term Loan, if any, and the Administrative Agent. Each Incremental
Term Loan Amendment may, without the consent of any other Lenders (except to the
extent required pursuant to the provisos in Section 9.02(b)), effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.21. Nothing contained in this Section 2.21
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Commitment hereunder, or provide Incremental
Term Loans, at any time.

SECTION 2.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of any Borrower in
respect of any sum due to any Credit Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Credit Party of
any sum adjudged to be so due in such other currency such Credit Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Credit Party in the
specified currency, the applicable Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Credit Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Credit Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Credit Party agrees to remit such excess
to such Borrower.

SECTION 2.23. Designated Borrowers. (a) Effective as of the date hereof, each
Subsidiary identified on Schedule 2.23 shall be a Designated Borrower hereunder
and may receive Loans for its account on the terms and conditions set forth in
this Agreement.

(b) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional direct or indirect wholly-owned Subsidiary organized under the law of
any jurisdiction reasonably acceptable to the Administrative Agent and all of
the Revolving Lenders (an “Applicant Borrower”) as a Designated Borrower to
receive Revolving Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit G (a
“Designated Borrower Request and Assumption Agreement”). For purposes of the
foregoing, a Subsidiary organized under the laws of the United States of
America, the United Kingdom, the Netherlands, Canada or Germany will be deemed
to be organized in an acceptable jurisdiction. For avoidance of doubt, no Lender
shall be obligated to approve or make loans or other extensions of credit to any
Applicant Borrower to the extent that it would be unlawful for such Lender to do
so. The parties hereto acknowledge

 

62



--------------------------------------------------------------------------------

and agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the Administrative Agent and the Lenders
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent in its reasonable discretion, and promissory notes
signed by such new Borrowers to the extent any Lenders so require. Promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to it, the Administrative Agent shall send a
notice in substantially the form of Exhibit H (a “Designated Borrower Notice”)
to the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Revolving Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided, that no Borrowing
Request may be submitted on behalf of such Designated Borrower until the date
that is five (5) Business Days after such effective date.

(c) The Obligations of the Domestic Borrowers shall be joint and several in
nature regardless of which Domestic Borrower actually borrows Loans hereunder or
the amount of such Loans borrowed or the manner in which the Administrative
Agent or any Lender accounts for such Loans on its books and records. The
Obligations of the Foreign Borrowers shall be joint and several in nature
regardless of which Foreign Borrower actually borrows Loans hereunder or the
amount of such Loans borrowed or the manner in which the Administrative Agent or
any Lender accounts for such Loans on its books and records; provided, for the
avoidance of doubt, that the Foreign Borrowers shall not be liable for the
Obligations of the Domestic Borrowers.

(d) Each Designated Borrower hereby irrevocably appoints the Company as its
agent for all purposes relevant to the Loan Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to such
Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Revolving Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Revolving Loans
made to it, as of the effective date of such termination. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

 

63



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and each Subsidiary is
duly organized, validly existing and in good standing (or its jurisdictional
equivalent) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing (or its jurisdictional equivalent) in,
every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other applicable organizational powers and have been
duly authorized by all necessary corporate or other applicable organizational
actions and, if required, actions by stockholders or other equity holders. Each
Loan Document has been duly executed and delivered by each Loan Party that is a
party thereto and constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation in any material respect (except, with respect to
Subsidiaries that are not Loan Parties, for such violations that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect), (c) will not violate the charter, by-laws or other organizational
documents of the Company or any Subsidiary or any order of any Governmental
Authority, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon and material to the Company or any
Subsidiary or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any Subsidiary (except for such violations,
defaults and payment requirements that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect), and (e) will not
result in the creation or imposition of any Lien on any asset of the Company or
any Subsidiary, except Liens created pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has made available to the Lenders, through the SEC’s EDGAR filing system, the
Company’s consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended December 31, 2012,
reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 28, 2013, certified by a Financial Officer of the Company. Such
financial statements present fairly, in all material respects, the financial
position and results of

 

64



--------------------------------------------------------------------------------

operations and cash flows of the Company and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since December 31, 2012, there has been no event, development or
circumstance that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Company and each Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and except for defects in
title and invalid leasehold interests that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(b) Each of the Company and each Subsidiary owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against or affecting the Company or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect (other than the Disclosed Matters)
or (ii) that specifically reference or directly relate to the Loan Documents or
the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, neither the Company nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) has actual knowledge of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

(d) There are no pending or, to the knowledge of the Borrowers, threatened
strikes, lockouts, slowdowns or work stoppages against the Company or any
Subsidiary, or unfair labor practice complaint or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement under
which the Company or any Subsidiary is bound, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
hours worked and payments made to employees of the Company and the Subsidiaries
have not been in

 

65



--------------------------------------------------------------------------------

violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters, and
all material payments due from the Company or any Subsidiary, or for which any
claim may be made against the Company or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Company or such Subsidiary, except
for such violations and payment failures that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Company or any Subsidiary is bound.

SECTION 3.07. Compliance with Laws and Contractual Obligations. Each of the
Company and each Subsidiary is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all of
its Contractual Obligations, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. No claim, action, suit, audit or
investigation with respect to any Plan exists or has been commenced or, to the
knowledge of the Borrowers, threatened, other than routine claims for benefits
and except for such claims, actions, suits, audits and investigations that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87, as amended, or any successor
thereto) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $20,000,000 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87, as amended, or any
successor thereto) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of all such underfunded Plans.

 

66



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders or made
available through the SEC’s EDGAR filing system all material agreements,
instruments and corporate or other restrictions to which it or any Subsidiary is
subject, and all other matters actually known to it, that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrowers to the Administrative Agent or any Lender pursuant to or in connection
with the Loan Documents (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided,
that with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

SECTION 3.12. Federal Reserve Regulations. Neither the Company nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, and no part of the proceeds of any
Loan will be used, directly or indirectly, to buy or carry, or to extend credit
to others to buy or carry, any Margin Stock or for any other purpose that
entails a violation of any Regulations of the Board, including Regulations T, U
and X.

SECTION 3.13. Solvency. The Company and the Subsidiaries on a consolidated basis
are Solvent.

SECTION 3.14. Use of Proceeds. The proceeds of the Revolving Loans will be used
only for general corporate purposes of the Company and the Subsidiaries in the
ordinary course of business (including Acquisitions and Investments permitted
hereunder) and to refinance existing Indebtedness. The proceeds of the
Additional Term Loans will be used only for general corporate purposes of the
Dutch Borrower and its subsidiaries and to finance a portion of the Svendborg
Brakes Acquisition (including fees and expenses in connection therewith). No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.15. Subsidiaries. As of the date of this Agreement, Schedule 3.15 is a
complete list of each Subsidiary, identifying such Subsidiary’s jurisdiction of
organization and whether such Subsidiary is a Material Domestic Subsidiary.

SECTION 3.16. No Burdensome Restrictions. Neither the Company nor any Subsidiary
is party to any agreement, or subject to any provision of law, compliance with
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.17. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.18. Applicable Anti-Corruption Laws, Applicable Anti-Money Laundering
Laws and Sanctions. The Company has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Company, its Subsidiaries
and their respective

 

67



--------------------------------------------------------------------------------

employees, officers, directors and agents with Applicable Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
employees, officers, directors and, to the knowledge of the Borrowers, agents,
are in compliance with Applicable Anti-Corruption Laws, Applicable Anti-Money
Laundering Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or any of their respective officers or
directors, or (b) to the knowledge of the Borrowers, any employee or agent of
the Company or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
The Transactions will not violate Applicable Anti-Corruption Laws, Applicable
Anti-Money Laundering Laws or applicable Sanctions.

SECTION 3.19. Representations as to Foreign Borrowers. (a) Each Foreign Borrower
is subject to civil and commercial laws with respect to its obligations under
the Loan Documents to which it is a party (collectively as to such Foreign
Borrower, the “Applicable Foreign Borrower Documents”), and the execution,
delivery and performance by such Foreign Borrower of the Applicable Foreign
Borrower Documents constitute and will constitute private and commercial acts
and not public or governmental acts. Neither such Foreign Borrower nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Borrower is organized and existing in respect
of its obligations under the Applicable Foreign Borrower Documents.

(b) The Applicable Foreign Borrower Documents are in proper legal form under the
laws of the jurisdiction in which such Foreign Borrower is organized and
existing for the enforcement thereof against such Foreign Borrower under the
laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Borrower Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Borrower Documents or (ii) on any payment to be made by such
Foreign Borrower pursuant to the Applicable Foreign Borrower Documents, except
as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Borrower
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in this clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

68



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective, and this Agreement shall not be effective to amend and restate the
Existing Credit Agreement, until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party to the Loan Documents either (i) a counterpart of each
Loan Document (other than the Security Agreement, the Patent Security Agreement
and the Trademark Security Agreement) to which such Person is a party, signed on
behalf of such Person or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or any other electronic
transmission of a signed signature page of each such Loan Document to which such
Person is a party) that such Person has signed a counterpart of each such Loan
Document.

(b) [Reserved]

(c) Legal Opinions. The Administrative Agent (or its counsel) shall have
received favorable written opinions (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of counsel for the Loan Parties
(including Dutch counsel to the Dutch Borrower, but excluding Pennsylvania
counsel to TB Wood’s Incorporated) covering such matters relating to the Loan
Parties, the Loan Documents and the Transactions as the Administrative Agent may
request and otherwise in form and substance satisfactory to the Administrative
Agent.

(d) Organizational Documents and Certificates. The Administrative Agent (or its
counsel) shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization (which, for the Dutch Borrower, shall include its deed of
incorporation and articles of association), existence and good standing of each
Loan Party, the authorization of the Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents and the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.
Notwithstanding the foregoing, (i) the delivery of certificates of good standing
and legal existence (or the jurisdictional equivalent thereof, which, for the
Dutch Borrower, shall be a current Commercial Register extract from the Chamber
of Commerce) shall be required only for the Company, APT, the Dutch Borrower, TB
Wood’s Incorporated and TB Wood’s Corporation, in each case from such Loan
Party’s jurisdiction of organization and each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires it to be qualified as a foreign corporation or other entity to do
business (provided, that such foreign qualification certificates may be
delivered as soon as reasonably practicable following the Effective Date), and
(ii) with respect to each Loan Party that is a party to the Existing Credit
Agreement, if such Loan Party has not amended, restated or otherwise modified
its certificate of incorporation (or equivalent charter document) since the

 

69



--------------------------------------------------------------------------------

certified copy thereof that was provided in connection with the closing of the
Existing Credit Agreement, then such Loan Party may provide a certification to
that effect in lieu of obtaining new certified copy from the secretary of state
(or equivalent office) of its jurisdiction of organization.

(e) Financial Officer’s Certificate. The Administrative Agent (or its counsel)
shall have received a certificate, dated the Effective Date and signed by a
Financial Officer of the Company, certifying the following on and as of the
Effective Date, both before and immediately after giving effect to the
transactions to occur on the Effective Date (including the Additional Term Loan
Borrowing and, if the Svendborg Brakes Acquisition will be consummated on such
date, the Svendborg Brakes Acquisition and the incurrence or assumption of all
other Indebtedness in connection therewith): (i) the conditions set forth in
Sections 4.02(a)(i) and 4.02(b) are and will be satisfied, (ii) the Company and
the Subsidiaries, on a consolidated basis, are and will be Solvent, and
(iii) the Company is and will be in pro forma compliance with all financial
covenants set forth in Section 6.09 (as demonstrated by supporting pro forma
calculations accompanying such certificate), calculated (A) in accordance with
Section 2.21 as though the Additional Term Loans being made on the Effective
Date were Incremental Term Loans and (B) in accordance with the definition of
“Permitted Acquisition” if the Svendborg Brakes Acquisition will be consummated
on the Effective Date; provided, that the Consolidated Senior Net Leverage
Ratio, as so measured, shall not exceed 2.75:1.00.

(f) Fees and Expenses. The Administrative Agent, the Lenders and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrowers hereunder.

(g) KYC, etc. The Administrative Agent and the Lenders shall have received
(i) all documentation and other information reasonably requested by them under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and (ii) such other documents and instruments as are
customary for transactions of this type or as they may reasonably request.

(h) Financial Statements. The Administrative Agent shall have received
(i) satisfactory unaudited consolidating financial statements of the Svendborg
Brakes Target for the most recent fiscal year ended prior to the Effective Date
as to which such financial statements are available and (ii) satisfactory
unaudited interim consolidating financial statements of the Svendborg Brakes
Target for the six-month period ended June 30, 2013.

(i) Funding Indemnity Letter. The Administrative Agent (or its counsel) shall
have received, at least four (4) Business Days prior to the Effective Date, a
funding indemnity letter with respect to the Additional Term Loan Borrowing, in
form and substance reasonably satisfactory to the Administrative Agent.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to

 

70



--------------------------------------------------------------------------------

Section 9.02) at or prior to 3:00 p.m., New York City time, on December 6, 2013
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) (i) In the case of any such credit event on the Effective Date, the
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all respects on and as of the Effective
Date (or, to the extent any such representation or warranty is expressly stated
to have been made as of a specific earlier date, on and as of such earlier
date), and (ii) in the case of any such credit event after the Effective Date,
the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (or, with respect
to representations and warranties already qualified by concepts of materiality,
in all respects) on and as of the date of such credit event (or, to the extent
any such representation or warranty is expressly stated to have been made as of
a specific earlier date, on and as of such earlier date).

(b) At the time of and immediately after giving effect to such credit event, no
Default or Event of Default shall have occurred and be continuing.

Each such credit event shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.03. Initial Credit Event for each Additional Borrower. The obligation
of each Lender to make Loans to any Designated Borrower that becomes a
Designated Borrower after the Effective Date is subject to the satisfaction of
the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Designated Borrower’s Designated Borrower Request and Assumption Agreement duly
executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such
Designated Borrower, the authorization of the Transactions insofar as they
relate to such Designated Borrower and any other legal matters relating to such
Designated Borrower, its Designated Borrower Request and Assumption Agreement or
such Transactions, including, with respect to any Designated Borrower organized
under the laws of any jurisdiction, whether inside or outside of the United
States of America, a legal opinion from such Designated Borrower’s counsel in
such jurisdiction, all in form and substance satisfactory to the Administrative
Agent and its counsel.

(c) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

71



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
each of the Company (with respect to the covenants set forth in Sections 5.01
and 5.02) and each Borrower (with respect to all other covenants set forth in
this Article V) covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will make
available as provided below or otherwise furnish to the Administrative Agent and
each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year;

(c) concurrently with making available or delivering, as the case may be, the
financial statements under clause (a) or (b) above (beginning with the financial
statements for the fiscal year ending December 31, 2013), a duly completed
Compliance Certificate signed by a Financial Officer of the Company;

(d) if permitted by applicable law and provided such disclosure does not result
in loss of any disclosure privilege, promptly after receipt thereof by the
Company or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable foreign
jurisdiction) concerning any investigation or possible investigation by such
agency regarding financial or other operational results of the Company or any
Subsidiary; provided, that for purposes of clarification, the foregoing does not
require delivery of comment letters from the SEC;

(e) promptly after a Financial Officer of the Company obtains knowledge that
Moody’s or S&P shall have announced a change in the rating established or deemed
to have been established for the Index Debt, written notice of such rating
change; and

 

72



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or any national securities exchange, or distributed
by the Company to its shareholders generally, as the case may be;

(g) promptly following any request therefor, unless such disclosure is
prohibited by applicable law or would result in loss of any disclosure
privilege, such other information regarding the operations, business affairs and
financial condition of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may
reasonably request.

Information required to be delivered pursuant to this Section 5.01 or
Section 5.02 may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on (i) the date on which the Company posts such
information, or provides a link thereto, on the Company’s website on the
Internet; (ii) the date on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access without charge (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or
(iii) in the case of any information referred to in Section 5.01(a) or (b) or
(f), the first date on which such information can be accessed through the SEC’s
EDGAR filing system; provided, that the Company shall notify the Administrative
Agent (by telecopy or electronic mail) of the posting, in the case of delivery
pursuant to the foregoing clauses (i) and (ii), of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such information. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the information
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such information.

SECTION 5.02. Notices of Material Events. Upon its obtaining knowledge thereof,
the Company will furnish to the Administrative Agent prompt written notice of
the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(c) the occurrence of any ERISA Event (or the maintenance, commencement or, to
the knowledge of the Borrowers, threat of any claim, action, suit, audit or
investigation with respect to any Plan other than routine claims for benefits)
that, alone or together with any other ERISA Events that have occurred (and any
such claims, actions, suits, audits or investigations with respect to any Plan
that are being maintained or have commenced or, to the knowledge of the
Borrowers, have been threatened), could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
$20,000,000;

 

73



--------------------------------------------------------------------------------

(d) any material change in material accounting policies or material financial
reporting practices by the Company or any Subsidiary not otherwise reported in
the Company’s SEC filings; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect, including (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
and (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws, which in each instance referred to in the
foregoing clauses (i), (ii) and (iii) results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Borrower will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
(a) preserve, renew and keep in full force and effect its legal existence and
good standing (or its jurisdictional equivalent) under the laws of the
jurisdiction of its organization, (b) maintain all requisite power and authority
to carry on its business as now conducted, (c) except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, preserve, renew and keep in full force and effect
its qualification to do business in, and its good standing (or its
jurisdictional equivalent) in, every jurisdiction where such qualification is
required, and (d) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, preserve, renew and keep in full force and effect all other rights,
qualifications, licenses, permits, privileges and franchises material to the
conduct of its business; provided, that the foregoing shall not prohibit any
merger, consolidation, amalgamation, liquidation or dissolution permitted under
Section 6.03 or any other transaction permitted hereunder or under the other
Loan Documents.

SECTION 5.04. Payment of Obligations. Each Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Each Borrower will, and will
cause each Subsidiary to, (a) except for transactions otherwise permitted
hereunder or under the other Loan Documents relating to the disposition or
transfer of property, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance

 

74



--------------------------------------------------------------------------------

companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The Borrowers will furnish to the Administrative
Agent, upon its request, information in reasonable detail as to the insurance so
maintained. The Borrowers shall deliver to the Administrative Agent endorsements
(x) to all property or casualty insurance policies covering Collateral naming
the Administrative Agent as lender loss payee, and (y) to all general liability
and other liability policies naming the Administrative Agent an additional
insured, which endorsements shall be in effect at all times prior to the
Collateral Fallaway or following any Collateral Reinstatement, as the case may
be. In the event the Company or any Subsidiary at any time hereafter shall fail
to obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement. The Company will
furnish to the Administrative Agent prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each Subsidiary to, (a) keep proper books of record and account in which
full, true and correct entries are made of all material financial dealings and
transactions in relation to its business and activities, and (b) permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested, but such Borrower or such
Subsidiary will not have an obligation to provide such information to the extent
disclosure would violate applicable law or would result in the loss of a
disclosure privilege.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each
Borrower will, and will cause each Subsidiary to, (a) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including Environmental Laws) and (b) perform in all material
respects its Contractual Obligations, in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective employees, officers, directors and agents
with Applicable Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Revolving Loans will be used
only for general corporate purposes of the Company and the Subsidiaries in the
ordinary course of business (including Acquisitions and Investments permitted
hereunder) and to refinance existing Indebtedness. The proceeds of the
Additional Term Loans will be used only for general corporate purposes of the
Dutch Borrower and its subsidiaries and to finance a portion of the

 

75



--------------------------------------------------------------------------------

Svendborg Brakes Acquisition (including fees and expenses in connection
therewith). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrowers will
not request any Borrowing or Letter of Credit, and the Borrowers shall not use,
and shall procure that their Subsidiaries and their respective employees,
officers, directors and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Applicable Anti-Corruption Laws or any Applicable
Anti-Money Laundering Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (c) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

SECTION 5.09. Accuracy of Information. Each Borrower will ensure that any
information, including financial statements or other documents, prepared by or
on behalf of such Borrower and furnished to the Administrative Agent or the
Lenders in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder contains no material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading, and the furnishing of such information shall be deemed to be a
representation and warranty by such Borrower on the date thereof as to the
matters specified in this Section 5.09.

SECTION 5.10. Material Domestic Subsidiaries. In the event the Company acquires
or creates any Material Domestic Subsidiary, or any existing Domestic Subsidiary
becomes a Material Domestic Subsidiary after the Effective Date, the Company
shall forthwith promptly (and in any event within thirty (30) days (or such
longer time as the Administrative Agent may agree) after the acquisition or
creation of such Material Domestic Subsidiary or knowledge of such existing
Domestic Subsidiary becoming a Material Domestic Subsidiary) cause, if the
Company has not otherwise designated such entity as a Borrower, such Domestic
Subsidiary to become a Subsidiary Guarantor by delivering to the Administrative
Agent joinders to the Guarantee Agreement and the Security Agreement (in each
case in the form contemplated thereby), duly executed by such Domestic
Subsidiary, pursuant to which such Domestic Subsidiary agrees to be bound by the
terms and provisions of the Guarantee Agreement and the Security Agreement, such
joinder to be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel. Notwithstanding anything herein to
the contrary (including the five percent (5%) threshold in the definition of
“Material Domestic Subsidiary”), the Company will cause a sufficient number of
its Domestic Subsidiaries to be Subsidiary Guarantors in accordance with the
requirements of this Section such that, at all times, all Domestic Subsidiaries
that are not Subsidiary Guarantors, collectively, do not comprise more than
fifteen percent (15%) of the Company’s consolidated assets, consolidated total
sales or Consolidated Net Income as of the end of or for the most recently ended
Reference Period.

SECTION 5.11. Additional Collateral; Further Assurances.

(a) Prior to the Collateral Fallaway or following any Collateral Reinstatement,
as the case may be, each Domestic Borrower will, and will cause each other
Domestic Loan Party to,

 

76



--------------------------------------------------------------------------------

cause all of its personal property (whether tangible, intangible or mixed,
subject to the exceptions expressly contained in the Security Agreement) to be
subject at all times to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02.

(b) Without limiting the foregoing, prior to the Collateral Fallaway or
following any Collateral Reinstatement, as the case may be, each Domestic
Borrower will, and will cause each other Domestic Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or required to be created by
the Collateral Documents, all at the expense of the Borrower.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrowers will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
that does not increase the outstanding principal amount thereof;

(c) Indebtedness of the Company owed to any Subsidiary and of any Subsidiary
owed to the Company or any other Subsidiary; provided, that Indebtedness of any
Subsidiary that is not a Subsidiary Guarantor or a Domestic Borrower owed to any
Loan Party shall be subject to the limitations and entitled to the exceptions
from the covenant set forth in Section 6.04 (and, for the avoidance of doubt,
shall be permitted under this Section 6.01(c) if permitted under any clause of
Section 6.04);

(d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets

 

77



--------------------------------------------------------------------------------

or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided, that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed, at any time outstanding, the greater of (A) $20,000,000 and
(B) seven and one-half percent (7.5%) of the Consolidated Tangible Assets of the
Company and the Subsidiaries as set forth on the Company’s most recent Financial
Statements (as the amount of such Consolidated Tangible Assets may be increased
to reflect tangible assets acquired since the date of such Financial Statements
in connection with any Permitted Acquisitions);

(f) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit;

(g) Indebtedness under Swap Agreements permitted under Section 6.05;

(h) [Reserved];

(i) Indebtedness consisting of reimbursement or indemnification obligations owed
to any Person providing workers’ compensation, health, disability or other
employee benefits or property, casualty or liability insurance, in each case
incurred in the ordinary course of business;

(j) Indebtedness consisting of reimbursement obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case incurred in the ordinary course of business;

(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business consistent with past practices;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness does not remain outstanding for
more than five (5) Business Days; and

(m) other Indebtedness of the Company or any Subsidiary (which shall include any
Subsidiary acquired in connection with a Permitted Acquisition and shall include
any extensions, renewals and replacements of any such Indebtedness with
Indebtedness that does not increase the outstanding principal amount thereof);
provided, that, at the time of the initial incurrence or assumption of any such
Indebtedness and immediately after giving effect thereto, (i) no Default or
Event of Default has occurred and is continuing or would result therefrom, and
(ii) the Company shall be in pro forma compliance with the Consolidated Total
Net Leverage Ratio covenant set forth in Section 6.09(b) (with Consolidated
Total Funded Debt, consolidated cash and consolidated Cash Equivalent
Investments measured as of such time and Consolidated EBITDA measured for the
Reference Period then most recently ended for which the Company has delivered
Financial Statements); provided further, that (x) the aggregate principal amount
of Indebtedness of any Subsidiary (which shall include any Subsidiary acquired
in connection with a Permitted Acquisition and shall include any extensions,
renewals and replacements of any such Indebtedness with Indebtedness that does
not increase the outstanding principal amount thereof) that is not a Domestic
Borrower or a Subsidiary Guarantor incurred or assumed in reliance upon

 

78



--------------------------------------------------------------------------------

this clause (m) shall not, at any time, exceed $25,000,000 and (y) such
Indebtedness incurred or assumed in reliance upon this clause (m) shall be
unsecured unless otherwise permitted by Section 6.02(i). For the avoidance of
doubt, for purposes of the foregoing subclause (x), the calculation shall not
include Indebtedness otherwise permitted under clauses (a) through (l) above.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
permitted Indebtedness set forth in clauses (a) through (m) above, then the
Company will be permitted to classify such item of Indebtedness on the date of
its incurrence or assumption, or later reclassify all or a portion of such item
of Indebtedness, in any manner that complies with this Section 6.01.

SECTION 6.02. Liens. The Borrowers will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Liens securing the Secured Obligations;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided, that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof permitted by
Section 6.01(b);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided, that (i) such security interests secure
Indebtedness permitted by Section 6.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

 

79



--------------------------------------------------------------------------------

(g) Liens on specific items of inventory or other goods and proceeds of such
Borrower or such Subsidiary securing its obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Borrower or such Subsidiary to facilitate the purchase, shipment or
storage of such inventory or other goods;

(h) Liens securing Indebtedness owed by (i) the Company or any Subsidiary to any
Domestic Loan Party, (ii) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, or (iii) any Foreign Subsidiary to any
Foreign Borrower; and

(i) additional Liens on any property or assets of the Company or any Subsidiary
not otherwise permitted by this Section 6.02 that do not secure obligations in
excess of $25,000,000 in the aggregate for all such Liens at any time
outstanding.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrowers will not,
and will not permit any Subsidiary to, merge into or consolidate or amalgamate
with any other Person, or permit any other Person to merge into or consolidate
or amalgamate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets (including the
Equity Interests of any of its subsidiaries) (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing:

(i) the Company or any Subsidiary may merge into or consolidate or amalgamate
with the Company or any Subsidiary; provided, that if the merging, consolidating
or amalgamating entity is a Loan Party, then the surviving entity of such
merger, consolidation or amalgamation shall be or simultaneously become (A) a
Domestic Borrower, if the merging, consolidating or amalgamating entity is a
Domestic Borrower, (B) a Borrower, if the merging, consolidating or amalgamating
entity is a Foreign Borrower, or (C) a Domestic Loan Party, if the merging,
consolidating or amalgamating entity is a Subsidiary Guarantor;

(ii) the Company or any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Company or any Subsidiary; provided, that if the
disposing entity is a Loan Party, then the acquiring entity shall be or
simultaneously become (A) a Domestic Loan Party, if the disposing entity is a
Domestic Loan Party, or (B) a Loan Party, if the disposing entity is a Foreign
Borrower.

(iii) the Company and the Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) sell worn-out or obsolete assets in the ordinary course
of business, (C) grant licenses or sublicenses of intellectual property in the
ordinary course of business which do not interfere in any material respect with
the ordinary conduct of business of the Company or such Subsidiary, (D) sell,
transfer or otherwise dispose of accounts receivable in connection with the
compromise, settlement or collection thereof, (E) sell, transfer or otherwise
dispose of Cash Equivalent Investments for fair market value, (F) suffer
dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or such Subsidiary, (G) sell, transfer
or otherwise

 

80



--------------------------------------------------------------------------------

dispose of its assets to the extent such disposition constitutes an Investment
permitted by Section 6.04, (H) sell, transfer or otherwise dispose of the
following assets to any Subsidiary: (i) Equity Interests in a Foreign
Subsidiary, or (ii) loan receivables from a Foreign Subsidiary, and (I) make any
other sales, transfers, leases or other dispositions; provided, that, in the
case of this clause (I), (1) such dispositions are for fair market value and on
an arm’s-length basis, (2) the aggregate book value of assets of the Company and
the Subsidiaries disposed of in any fiscal year of the Company shall not exceed
ten percent (10%) of the Consolidated Tangible Assets of the Company and the
Subsidiaries as set forth on the Company’s most recent Financial Statements (as
the amount of such Consolidated Tangible Assets may be increased to reflect
tangible assets acquired since the date of such Financial Statements in
connection with any Permitted Acquisitions), and (3) the aggregate book value of
assets of the Company and the Subsidiaries disposed of during the term of this
Agreement in reliance upon this clause (iii) shall not exceed $100,000,000;

(iv) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided, that if
such liquidating or dissolving Subsidiary is (A) a Domestic Guarantor, then its
assets shall be transferred to another Domestic Loan Party prior to such
liquidation or dissolution, (B) a Domestic Borrower, then its assets shall be
transferred to another Domestic Loan Party, and its Obligations shall be
assigned to and assumed by another Domestic Borrower pursuant to documentation
reasonably satisfactory to the Administrative Agent, prior to such liquidation
or dissolution, or (C) a Foreign Borrower, then its assets shall be transferred
to another Loan Party, and its Obligations shall be assigned to and assumed by
another Borrower pursuant to documentation reasonably satisfactory to the
Administrative Agent, prior to such liquidation or dissolution; and

(v) any Person may merge into or consolidated or amalgamate with the Company or
any Subsidiary in connection with an Acquisition in which the Company or such
Subsidiary is the surviving entity or the other Person simultaneously becomes a
Domestic Borrower, Foreign Borrower or Subsidiary Guarantor, if and as
applicable.

(b) The Borrowers will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Company and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.

(c) The Borrowers will not, and will not permit any Subsidiary to, change its
fiscal year from the basis in effect on the date of execution of this Agreement.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers will not, and will not permit any Subsidiary to, (x) purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances or capital contributions to,
Guarantee any obligations of, or make or permit to exist any other investment or
any other interest in, any other Person, or (y) consummate any Acquisition
(each, an “Investment”), except:

(a) Investments existing on the date hereof and set forth in Schedule 6.04;

 

81



--------------------------------------------------------------------------------

(b) Cash Equivalent Investments;

(c) Investments other than loans and advances (i) by the Loan Parties in the
Equity Interests of their respective Subsidiaries that are Domestic Borrowers or
Subsidiary Guarantors, (ii) by Subsidiaries that are not Loan Parties in the
Equity Interests of their respective Subsidiaries, and (iii) to the extent
existing on the date hereof, by the Loan Parties in the Equity Interests of
their respective Subsidiaries that are not Domestic Borrowers or Subsidiary
Guarantors;

(d) Investments consisting of loans or advances made by (i) any Loan Party to
any Domestic Borrower or any Subsidiary Guarantor or (ii) any Subsidiary that is
not a Loan Party to the Company or any other Subsidiary;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Guarantees under the Guarantee Agreement;

(g) Guarantees (i) by any Loan Party of obligations (other than Indebtedness,
which Guarantees are addressed by clause (e) above) of any Domestic Borrower or
any Subsidiary Guarantor, or (ii) by any Subsidiary that is not a Loan Party of
obligations (other than Indebtedness, which Guarantees are addressed by clause
(e) above) of the Company or any other Subsidiary;

(h) Investments in and obligations under Swap Agreements permitted by
Section 6.05;

(i) Investments consisting of endorsements of negotiable instruments for
collection in the ordinary course of business;

(j) Investments consisting of loans or advances to directors, officers or
employees in the ordinary course of business, in an aggregate amount for all
such loans and advances not to exceed $2,000,000 at any time outstanding;

(k) Acquisition of any Subsidiary by the Company or any Subsidiary permitted
under Section 6.03, and any Permitted Acquisitions (other than the Svendborg
Brakes Acquisition);

(l) the Svendborg Brakes Acquisition; provided, that (i) such Acquisition
satisfies all of the conditions set forth in the definition of “Permitted
Acquisition” and (ii) if such Acquisition is consummated after the Effective
Date, the Administrative Agent shall have received a certificate, dated as of
the closing date of such Acquisition and signed by a Financial Officer of the
Company, certifying the following on and as of such closing date, both before
and immediately after giving effect to such Acquisition and the incurrence or
assumption of all Indebtedness in connection therewith: (A) the conditions set
forth in Sections 4.02(a)(ii) and

 

82



--------------------------------------------------------------------------------

4.02(b) are and will be satisfied, (B) the Company and the Subsidiaries, on a
consolidated basis, are and will be Solvent, and (C) the Company is and will be
in pro forma compliance with all financial covenants set forth in Section 6.09
(as demonstrated by supporting pro forma calculations accompanying such
certificate), calculated in accordance with the definition of “Permitted
Acquisition”; provided, that the Consolidated Senior Net Leverage Ratio, as so
measured, shall not exceed 2.75:1.00;

(m) subject to Section 4.4 of the Security Agreement, notes payable, or stock or
other securities, issued by account debtors to such Borrower or such Subsidiary
pursuant to negotiated agreements with respect to settlement of such account
debtor’s accounts receivable in the ordinary course of business, consistent with
past practices;

(n) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(o) Investments constituting advances and guarantees to suppliers and customers
in the ordinary course of business, consistent with past practices;

(p) Investments in securities of any trade creditor or customer received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditor or customer in exchange for a
claim against such trade creditor or customer;

(q) Investments of any Person existing at the time such Person becomes a
Subsidiary or merges, consolidates or amalgamates with the Company or any
Subsidiary, in each case in connection with a Permitted Acquisition, so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger, consolidation or amalgamation; and

(r) other Investments without limit, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom; provided, that if at
the time such Investment is to be made pursuant to this clause (r), the
Consolidated Senior Net Leverage Ratio, measured on a pro forma basis (with
Consolidated Senior Funded Debt, consolidated cash and consolidated Cash
Equivalent Investments measured as of such date and Consolidated EBITDA measured
for the Reference Period then most recently ended for which the Company has
delivered Financial Statements), exceeds 2.75:1.00, then after giving effect to
the making of such Investment, the aggregate initial amount of all Investments
made pursuant to this clause (r) in such fiscal year of the Company shall not
exceed $20,000,000. For the avoidance of doubt, any Investment made in reliance
on this clause (r) shall not constitute usage of the basket for Restricted
Payments in Section 6.06(f).

For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases, write-downs or write-offs in the value of such Investment; provided,
that (x) Investments that are acquisitions of Equity Interests or other
securities or capital contributions shall be valued at the amount actually
contributed or paid to acquire such Equity Interests or other securities as of
the date of such contribution or payment less all cash distributions and returns
of capital from the date such Investment is made through and including the date
of calculation and (y) Investments that are

 

83



--------------------------------------------------------------------------------

loans or advances, or Guarantees of loans or advances, shall be valued at the
outstanding principal amount of such loan or advance as of the date of
determination, or the outstanding principal amount of the loan or advance as of
the date of determination actually Guaranteed, as applicable.

For purposes of determining compliance with this Section 6.04, in the event that
any given Investment meets the criteria of more than one of the categories of
permitted Investments set forth in clauses (a) through (r) above, then the
Company will be permitted to classify such Investment on the date it is made, or
later reclassify all or a portion of such Investment, in any manner that
complies with this Section 6.04.

SECTION 6.05. Swap Agreements. The Borrowers will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Company
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.

SECTION 6.06. Restricted Payments. The Borrowers will not, and will not permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common or preferred stock, (b) Subsidiaries may declare and pay
dividends or make other distributions ratably with respect to their Equity
Interests, (c) the Company may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans of the Company and its
Subsidiaries for participants in such plans, (d) the Company may make
withholdings, redemptions or repurchases of shares that are awarded pursuant to
the Company’s equity incentive plans, stock award plans, or other benefit plans,
in such amounts as may be sufficient to pay any withholding or other taxes owed
by the Company or the plan participant relating to such shares, (e) the Company
may make cashless repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants, and (f) the Company and the
Subsidiaries may make other Restricted Payments without limit, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom; provided, that if at the time such Restricted Payment is to be made
pursuant to this clause (f), the Consolidated Senior Net Leverage Ratio,
measured on a pro forma basis (with Consolidated Senior Funded Debt,
consolidated cash and consolidated Cash Equivalent Investments measured as of
such date and Consolidated EBITDA measured for the Reference Period then most
recently ended for which the Company has delivered Financial Statements),
exceeds 2.75:1.00, then after giving effect to the making of such Restricted
Payment, the aggregate amount of all Restricted Payments made pursuant to this
clause (f) shall not exceed $20,000,000 in such fiscal year. For the avoidance
of doubt, any Restricted Payment made in reliance on the foregoing clause
(f) shall not constitute usage of the basket for Investments in Section 6.04(r).

SECTION 6.07. Transactions with Affiliates. The Borrowers will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase,

 

84



--------------------------------------------------------------------------------

lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
such Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Company and
its direct or indirect wholly-owned Subsidiaries not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Borrowers will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or other Equity Interests or to make or repay
loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided, that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to Indebtedness permitted by this
Agreement if such restrictions or conditions are customary for such Indebtedness
and, with respect to such Indebtedness of any Loan Party, no more restrictive
than the comparable restrictions and conditions set forth in the Loan Documents,
and (v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 6.09. Financial Covenants.

(a) Consolidated Senior Net Leverage. The Company will not permit the
Consolidated Senior Net Leverage Ratio as of the last day of any Reference
Period to be greater than 3.00:1.00.

(b) Consolidated Total Net Leverage. The Company will not permit the
Consolidated Total Net Leverage Ratio as of the last day of any Reference Period
to be greater than 4.00:1.00.

(c) Consolidated Interest Coverage. The Company will not permit the Consolidated
Interest Coverage Ratio as of the last day of any Reference Period to be less
than 3:50:1.00.

SECTION 6.10. Capital Expenditures. The Borrowers will not, and will not permit
any Subsidiary to, make or commit to make any Capital Expenditure, except
Capital Expenditures of the Company and the Subsidiaries in the ordinary course
of business not exceeding in any fiscal year of the Company, in the aggregate,
the greater of (a) $40,000,000 and (b) five percent (5%) of the Company’s
consolidated total sales for the prior fiscal year (as the amount thereof may be
increased on a pro forma basis to reflect the sales for such prior fiscal year
of any entity, business unit, division, product line or line of business
acquired in connection with any Permitted

 

85



--------------------------------------------------------------------------------

Acquisitions consummated during or since such prior fiscal year, without
duplication of sales actually included in the Company’s consolidated total sales
for such prior fiscal year); provided, that (a) up to 50% of such amount, if not
so expended in the fiscal year for which it is permitted, may be carried over
for expenditure in the next succeeding fiscal year and (b) Capital Expenditures
made during any fiscal year shall be deemed made, first, in respect of any
amount carried over from the prior fiscal year pursuant to clause (a) above and,
second, in respect of the amount originally permitted for such fiscal year as
provided above.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
(or in any respect if such representation or warranty is already qualified by
concepts of materiality) when made or deemed made;

(d) (i) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a), (b), (c) or (e), 5.02, 5.03(a) (solely
with respect to legal existence), 5.06(b), 5.08 or 5.10 or in Article VI or in
Article X;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of thirty (30) days after such Loan Party has knowledge of or has
received notice of such default;

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, subject to any applicable grace
periods;

(g) any event or condition occurs (after giving effect to any applicable grace
periods) (i) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or (ii) that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the

 

86



--------------------------------------------------------------------------------

prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or (B) the Company’s
convertible notes now or hereafter existing to the extent that such event or
condition triggers the conversion feature thereof or an obligation to repurchase
such notes;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Company or any Subsidiary (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) (i) the Company or any Subsidiary (other than an Immaterial Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due, or (ii) the Dutch Borrower shall file a notice under
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990);

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Company, any Subsidiary
(other than an Immaterial Subsidiary) or any combination thereof and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company or
any Subsidiary (other than an Immaterial Subsidiary) to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $20,000,000 from and after the
Effective Date;

(m) a Change in Control shall occur;

 

87



--------------------------------------------------------------------------------

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Obligations, shall cease to be in full force and effect; or any Borrower
or any other Person shall contest in any manner the validity or enforceability
of any Loan Document; or any Borrower shall deny that it has any or further
liability or obligation under any Loan Document, or shall purport to revoke,
terminate or rescind any Loan Document; or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document (including during any Collateral Fallaway period);

then, and in every such event (other than an event with respect to the Company
or any Subsidiary (other than an Immaterial Subsidiary) described in clause
(h) or (i) of this Article), and at any time thereafter during the continuance
of such event, the Administrative Agent may, and (x) with respect to clause
(i) below, at the request of the Required Revolving Lenders, shall, and (y) with
respect to clause (ii) below, at the request of the Required Lenders, shall, by
notice to the Company, take either or both of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Company or any Subsidiary described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it

 

88



--------------------------------------------------------------------------------

were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company, any Subsidiary or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered under any Loan Document or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the

 

89



--------------------------------------------------------------------------------

Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank, and which successor shall (unless an Event of Default shall have
occurred and be continuing) be subject to approval by the Company (which
approval shall not be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and appoint a successor, which successor shall
(unless an Event of Default shall have occurred and be continuing) be subject to
approval by the Company (which approval shall not be unreasonably withheld or
delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. With effect from the
Resignation Effective Date or the Removal Effective Date (as applicable) (1) the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring or removed Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

 

90



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Loan Documents, any related agreement or
any document furnished thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

Anything herein to the contrary notwithstanding, no Arranger or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Lenders hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral in accordance with Section 9.02(d). Upon any sale or
transfer of assets constituting Collateral that is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, that (a) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any

 

91



--------------------------------------------------------------------------------

consequence other than the release of such Liens without recourse or warranty,
and (b) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to the Company at 300 Granite Street, Suite 201,
Braintree, Massachusetts 02184, Attention of Glenn E. Deegan, Esq. (Telecopy
No. 815-389-7782), with a copy to Holland & Knight LLP, 701 Brickell Avenue,
Suite 3000, Miami, Florida 33131, Attention of Rodney Bell, Esq. (Telecopy
No. 305-789-7799);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in U.S. Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
10 S Dearborn St Flr 7, Chicago, IL 60603, Attention of Sabana Johnson (Telecopy
No. 312-385-7097), and (B) in the case of Borrowings denominated in Foreign
Currencies, to J.P. Morgan Europe Limited, Floor 6, 25 Bank Street, Canary
Wharf, London E14 5JP, United Kingdom, Attention of Manager: Loan Agency
(Telecopy No. 44 207 777 2360), with a copy to JPMorgan Chase Bank, N.A., 10 S
Dearborn St Flr 7, Chicago, IL 60603, Attention of Sabana Johnson (Telecopy
No. 312-385-7097);

(iii) if to JPMorgan Chase Bank, N.A., as Issuing Bank, to it at JPMorgan Chase
Bank, N.A., Treasury and Securities Services, 10 S Dearborn St Flr 7, Chicago,
IL 60603, Attention of Phyllis Huggins (Telecopy No. 312-385-7107), with a copy
to JPMorgan Chase Bank, N.A., 10 S Dearborn St Flr 7, Chicago, IL 60603,
Attention of Sabana Johnson (Telecopy No. 312-385-7097);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S Dearborn St Flr 7, Chicago, IL 60603, Attention of
Sabana Johnson (Telecopy No. 312-385-7097); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

92



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Credit Party
in exercising any right or power under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Credit Parties under the
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.21 with respect to an Incremental Term Loan
Amendment or pursuant to any fee letter entered into by the Borrowers in
connection with this Agreement, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or by the Borrowers and the Administrative
Agent with the consent of the Required Lenders; provided, that no such agreement
(including any Incremental Term Loan Amendment) shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, provided, however, that only
the consent of the Required Lenders shall be necessary to amend the provisions
with respect to the application or amount of the default rate described in
Section 2.13(c) or waive any obligation of any Borrower to pay interest or fees
at such default rate, (iii) postpone the scheduled date of payment or
amortization of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment (in each case excluding, for the avoidance of doubt,
mandatory prepayments under Section 2.11(c)), or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release any Borrower from its Obligations
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or, except as provided in
the following clause (vii), any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the

 

93



--------------------------------------------------------------------------------

consent of the parties to an Incremental Term Loan Amendment, Incremental Term
Loans may be included in the determination of Required Lenders on substantially
the same basis as the Commitments and the Revolving Loans are included on the
Effective Date), (vii) change the definition of “Required Revolving Lenders”,
“Required Original Term Lenders” or “Required Additional Term Lenders”, without
the written consent of each Revolving Lender, each Original Term Lender or each
Additional Term Lender, respectively, (viii) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than Lenders
holding Loans of any other Class, without the written consent of each of the
Required Revolving Lenders, the Required Original Term Lenders and the Required
Additional Term Lenders, (ix) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee Agreement, except in
accordance with Section 6.03 or as otherwise provided herein or in any other
Loan Documents, or release the Domestic Borrowers from their obligations under
Article X, without the written consent of each Lender, (x) except as provided in
paragraph (d) of this Section, release all or substantially all of the
Collateral, or change any of the provisions of Section 9.18 in a manner that
makes the conditions to effectiveness of the Collateral Fallaway or the
Collateral Reinstatement more favorable to the Company or that eliminates the
Collateral Reinstatement, in any such case without the written consent of each
Lender, or (xi) change the definition of “Agreed Currency” without the written
consent of each Lender; provided further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

(c) Notwithstanding anything to the contrary herein (i) the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement any Loan
Document to cure any ambiguity, omission, mistake, defect or inconsistency, and
(ii) the Administrative Agent may, in its sole discretion, waive any of the
conditions set forth in Section 4.01 with respect to immaterial matters or items
noted in any post-closing letter made available to the Lenders with respect to
which the Borrowers have given assurances satisfactory to the Administrative
Agent that such items shall be delivered promptly following the Effective Date.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to or held by
the Administrative Agent upon any Collateral (i) upon the termination of all the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than (A) contingent obligations and (B) Secured Swap Obligations and
Secured Banking Services Obligations as to which arrangements satisfactory to
the applicable Swap Provider or Banking Services Provider have been made), and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made), (ii) constituting property being sold or
disposed of if the Company certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII, (v) in

 

94



--------------------------------------------------------------------------------

connection with the Collateral Fallaway pursuant to Section 9.18, (vi) as
otherwise permitted by, but only in accordance with, the terms of any Loan
Document, or (vii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder; provided, that the written consent of each Lender shall be
required for the release all or substantially all of the Collateral or any
change to the provisions of Section 9.18 in a manner that makes the conditions
to effectiveness of the Collateral Fallaway or the Collateral Reinstatement more
favorable to the Company or that eliminates the Collateral Reinstatement. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Domestic Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel to the Administrative Agent and J.P. Morgan
Securities LLC in its capacity as an Arranger) in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Credit Parties (including the reasonable fees, charges and disbursements
of one primary counsel, one local and/or special counsel for each other relevant
jurisdiction or specialization, and additional counsel in light of actual or
potential conflicts of interest) in connection with the enforcement or
protection of its rights in connection with any Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of pocket expenses
incurred during the continuation of any Event of Default and during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify each Credit Party and its Related Parties
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any Subsidiary, or
any Environmental Liability related in any way to the Company or any Subsidiary,
or (iv) any actual or prospective claim, litigation, investigation or proceeding

 

95



--------------------------------------------------------------------------------

relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that nothing in this clause (d) shall relieve any Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document (other than in connection with a
transaction permitted by Section 6.03(a)) without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

96



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under the Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Company; provided, that the Company shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further, that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default or Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Loans or
Revolving Commitment to an assignee that is a Revolving Lender immediately prior
to giving effect to such assignment, an Affiliate of such a Revolving Lender or
an Approved Fund with respect to such a Revolving Lender and (y) all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund; and

(C) the Swingline Lender and the Issuing Bank; provided, that no consent of the
Swingline Lender or the Issuing Bank shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or $1,000,000 (or the Equivalent Amount thereof in the applicable
Foreign Currency) in the case of any assignment of Term Loans) unless each of
the Company and the Administrative Agent otherwise consent; provided, that no
such consent of the Company shall be required if a Default or Event of Default
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

 

97



--------------------------------------------------------------------------------

(E) the assignee shall not be (1) the Company or any Subsidiary or any Affiliate
of the Company or any Subsidiary, (2) a Defaulting Lender or (3) a natural
person; and

(F) in the case of an assignment of any Commitment under which the Dutch
Borrower may make a Borrowing, or any Loans comprising a Borrowing made by the
Dutch Borrower, the aggregate amount of such assignment shall not be less than
€100,000 (or its equivalent in another currency) or such other amount as a
result of which the assignee qualifies as a professional market party within the
meaning of the Dutch Financial Supervision Act (Wet op het financieel toezicht).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers and the Credit Parties shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it

 

98



--------------------------------------------------------------------------------

pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 2.19(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided, that such Participant agrees to be subject to Section 2.18(d)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such

 

99



--------------------------------------------------------------------------------

participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Credit Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of any Loan Document or any provision thereof,
and shall survive and remain in full force and effect until the date that is
three (3) years after the termination of all the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than
(a) contingent obligations and (b) Secured Swap Obligations and Secured Banking
Services Obligations as to which arrangements satisfactory to the applicable
Swap Provider or Banking Services Provider have been made), and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank have been made).

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Arrangers constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

100



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower against any of and all the Obligations of such
Borrower now or hereafter existing held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that any Credit Party may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to

 

101



--------------------------------------------------------------------------------

the laying of venue of any suit, action or proceeding arising out of or relating
to any Loan Document in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to any Loan Document to serve process in any
other manner permitted by law.

(e) Without limiting the foregoing, each Designated Borrower hereby irrevocably
designates the Company, at its address set forth in Section 10.01, as the
designee, appointee and agent of such Designated Borrower to receive, for and on
behalf of such Designated Borrower, service of process in such respective
jurisdictions in any legal action or proceeding with respect to any Loan
Document.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each Credit Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to any Loan Document or the enforcement of rights
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
Obligations, (g) with the consent of the Company or (h) to the extent such

 

102



--------------------------------------------------------------------------------

Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Credit Party on a non-confidential
basis from a source other than any Borrower. For the purposes of this Section,
“Information” means all information received from any Borrower relating to such
Borrower or its business, other than any such information that is available to
any Credit Party on a non-confidential basis prior to disclosure by such
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.14. Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Company does not file this Agreement with the SEC, then the Borrowers
hereby authorize the Administrative Agent to distribute the execution version of
this Agreement and the other Loan Documents to all Lenders, including their
Public-Siders. The Borrowers acknowledge their understanding that Public-Siders
and their firms may be trading in any of the Borrowers’ respective securities
while in possession of the Loan Documents.

(b) Each Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

 

103



--------------------------------------------------------------------------------

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

SECTION 9.17. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent (if
applicable) or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.

SECTION 9.18. Collateral Fallaway. In the event that the Company delivers
evidence satisfactory to the Administrative Agent that it has obtained a
corporate credit rating and/or a corporate family rating (a “Corporate Rating”)
from both S&P and Moody’s (or, if the Company is only rated by one such agency,
from such agency) of at least BBB-/Baa3 (with a stable outlook or better), the
Company may elect to have the Liens of the Administrative Agent for the benefit
of the Secured Parties under the Collateral Documents terminated by the
Administrative Agent (the “Collateral Fallaway”). To the extent that the
Collateral Fallaway has been exercised and, thereafter, (a) the Company’s
Corporate Rating is reduced to BB+/Ba1 or below by both S&P and Moody’s (or, if
the Company is only rated by one such agency, by such agency), or (b) the
Company’s Corporate Rating is reduced to BB/Ba2 or below by either S&P or
Moody’s, the security interests of the Administrative Agent for the benefit of
the Secured Parties under the Collateral Documents shall be automatically
reinstated (the “Collateral Reinstatement”). Each Borrower hereby agrees to
take, and to cause each other Domestic Loan Party to take, all actions, and
execute all documentation, necessary to effect any reinstatement of the Liens of
the

 

104



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Secured Parties under the Collateral
Documents in accordance with the preceding sentence. The Lenders hereby
authorize the Administrative Agent to take all actions, and execute all
documents, necessary to effect the termination of the Liens of the
Administrative Agent for the benefit of the Secured Parties under the Collateral
Documents upon the satisfaction of the conditions to the Collateral Fallaway set
forth in this Section 9.18.

SECTION 9.19. Existing Credit Agreement Amended and Restated. On the Effective
Date, (a) this Agreement shall amend and restate the Existing Credit Agreement
in its entirety but, for the avoidance of doubt, shall not constitute a novation
of the parties’ rights and obligations thereunder, (b) the “Commitments”
thereunder (and as defined therein) shall automatically continue as
“Commitments” herein, (c) the rights and obligations of the parties hereto
evidenced by the Existing Credit Agreement shall be evidenced by this Agreement
and the other Loan Documents, (d) the “Revolving Loans” and “Term Loans” under
(and as defined in) the Existing Credit Agreement shall remain outstanding and
be continued as Revolving Loans and Original Term Loans, respectively,
hereunder, and shall bear interest and be subject to such other fees as set
forth in this Agreement, and (e) the security interests granted under the
Collateral Documents shall continue to secure the Secured Obligations. All
interest and fees and expenses, if any, owing or accruing under or in respect of
the Existing Credit Agreement to the Effective Date shall be calculated as of
the Effective Date (pro-rated in the case of any fractional periods), and shall
be paid on the Effective Date.

ARTICLE X

Domestic Borrower Guaranty

In order to induce the Lenders to extend credit to the Foreign Borrowers
hereunder, each Domestic Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Secured Obligations of each other Loan Party. Each Domestic
Borrower further agrees that the due and punctual payment of such Secured
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Secured
Obligations. Each Domestic Borrower waives presentment to, demand of payment
from and protest to any Loan Party of any of the Secured Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Domestic Borrowers under this Article X shall
not be affected by (a) the failure of the Administrative Agent, the Issuing Bank
or any Lender to assert any claim or demand or to enforce any right or remedy
against any Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Secured
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Secured Obligations; (e) the
enforceability or validity of the Secured Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or any
other invalidity or unenforceability relating to or against any Loan Party or
any other guarantor of any of the Secured Obligations, for any reason related to
this Agreement, any other Loan Document, or any provision of applicable law,
decree, order or

 

105



--------------------------------------------------------------------------------

regulation of any jurisdiction purporting to prohibit the payment by such Loan
Party or any other guarantor of the Secured Obligations, of any of the Secured
Obligations or otherwise affecting any term of any of the Secured Obligations;
or (f) any other act, omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of any Domestic Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of any Domestic Borrower to
subrogation. Each Domestic Borrower further agrees that its agreement under this
Article X constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Secured Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
the Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any Loan Party or any other Person. The
obligations of the Domestic Borrowers under this Article X shall not be subject
to any reduction, limitation, impairment or termination for any reason, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations or otherwise. Each Domestic
Borrower further agrees that its obligations under this Article X shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by the Administrative Agent, the Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Loan Party or otherwise. In furtherance of
the foregoing and not in limitation of any other right which the Administrative
Agent, the Issuing Bank or any Lender may have at law or in equity against any
Domestic Borrower by virtue hereof, upon the failure of any Loan Party to pay
any Secured Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Domestic Borrower hereby promises to and will, upon receipt of written demand by
the Administrative Agent forthwith pay, or cause to be paid, to the
Administrative Agent in cash an amount equal to the unpaid principal amount of
such Secured Obligations then due, together with accrued and unpaid interest
thereon. Each Domestic Borrower further agrees that if payment in respect of any
Secured Obligation shall be due in a currency other than U.S. Dollars and/or at
a place of payment other than New York, Chicago or any other Eurocurrency
Payment Office and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Secured Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, the
Issuing Bank or any Lender, disadvantageous to the Administrative Agent, the
Issuing Bank or such Lender in any material respect, then, at the election of
the Administrative Agent, such Domestic Borrower shall make payment of such
Secured Obligation in U.S. Dollars (based upon the applicable Exchange Rate in
effect on the date of payment) and/or in New York, Chicago or such other
Eurocurrency Payment Office as is designated by the Administrative Agent and, as
a separate and independent obligation, shall indemnify the Administrative Agent,
the Issuing Bank and each Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment. Upon
payment by any Domestic Borrower of any sums as provided above, all rights of
such Domestic Borrower against any other Loan Party arising as a result thereof
by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full in cash of all the Secured Obligations. Nothing shall discharge or satisfy
the liability of the Domestic Borrowers under this Article X except the full
performance and payment in cash of the Secured Obligations.

[Signature Pages Follow]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALTRA INDUSTRIAL MOTION CORP. ALTRA POWER TRANSMISSION, INC. By:  

/s/ Todd Patriacca

Name:   Todd Patriacca Title:   Vice President Finance, Corporate   Controller
and Treasurer ALTRA INDUSTRIAL MOTION NETHERLANDS B.V. By:  

/s/ Carl Richard Christenson

Name:   Carl Richard Christenson Title:   Director B

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, the Swingline Lender, the Issuing Bank
and the Administrative Agent By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Sr. Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Robert T.P. Storer

Name:   Robert T. P. Storer Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brian P. Fox

Name:   Brian P. Fox Title:   Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Valerie Schanzer

Name:   Valerie Schanzer Title:   Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

/s/ Patrick A. Keffer

Name:   Patrick A. Keffer Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Alan Garson

Name:   Alan Garson Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Marina E. Grossi

Name:   Marina E. Grossi Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Manuel Burgeuno

Name:   Manuel Burgeuno Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

Santander Bank, N.A., as a Lender By:  

/s/ A. Neil Sweeny

Name:   A. Neil Sweeny Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, as a Lender By:  

/s/ Robert D. Hazard

Name:   Robert D. Hazard Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark E. Irey

Name:   Mark E. Irey Title:   Assistant Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

WEBSTER BANK, N.A., as a Lender By:  

/s/ Raymond C. Hoefling

Name:   Raymond C. Hoefling Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

First Niagara Bank, N.A., as a Lender By:  

/s/ Ken Jamison

Name:   Ken Jamison Title:   Managing Director

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

Eastern Bank, as a Lender By:  

/s/ Daniel C. Field

Name:   Daniel C. Field Title:   Senior Vice President

 

[SIGNATURE PAGE TO A&R CREDIT AGREEMENT (JPM/ALTRA 2013)]



--------------------------------------------------------------------------------

Schedule 1.01

Existing Letters of Credit

 

Issuer

   LC Number   

Beneficiary

   Amount      Expiry

JPMorgan Chase Bank, N.A.

   CTCS-768675    The Travelers Indemnity Company    $ 1,515,000.00      
November 30, 2014

JPMorgan Chase Bank, N.A.

   CTCS-891369    Sentry Insurance A Mutual Company    $ 1,145,000.00      
December 1, 2014

 

Schedule 1.01



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Revolving
Commitment      Initial Applicable
Percentage
(Revolving
Commitment)     Original Term
Loans (as of
Effective Date)      Initial Applicable
Percentage
(Original Term
Loans)     Additional
Term Loan
Commitment      Initial Applicable
Percentage
(Additional Term
Loan Commitment)  

JPMorgan Chase Bank, N.A.

   $ 35,250,000.00         17.625000000 %    $ 14,392,187.50        
15.250000000 %    € 8,794,817.18         17.589634360 % 

Wells Fargo Bank, National Association

   $ 35,250,000.00         17.625000000 %    $ 14,392,187.50        
15.250000000 %    € 8,794,817.18         17.589634360 % 

KeyBank National Association

   $ 35,250,000.00         17.625000000 %    $ 14,392,187.50        
15.250000000 %    € 8,794,817.18         17.589634360 % 

Fifth Third Bank

   $ 17,500,000.00         8.750000000 %    $ 7,078,125.00         7.500000000
%    € 4,357,472.49         8.714944980 % 

RBS Citizens, N.A.

   $ 17,500,000.00         8.750000000 %    $ 7,078,125.00         7.500000000
%    € 4,357,472.49         8.714944980 % 

TD Bank, N.A.

   $ 17,500,000.00         8.750000000 %    $ 7,078,125.00         7.500000000
%    € 4,357,472.49         8.714944980 % 

Citibank, N.A.

   $ 6,958,333.34         3.479166670 %    $ 2,870,572.91         3.041666660 % 
  € 1,757,188.50         3.514377000 % 

HSBC Bank USA, N.A.

   $ 6,958,333.34         3.479166670 %    $ 2,870,572.91         3.041666660 % 
  € 1,757,188.50         3.514377000 % 

Santander Bank, N.A.

   $ 6,958,333.33         3.479166665 %    $ 2,870,572.92         3.041666670 % 
  € 1,757,188.50         3.514377000 % 

Peoples United Bank

   $ 6,958,333.33         3.479166665 %    $ 2,870,572.92         3.041666670 % 
  € 1,757,188.50         3.514377000 % 

US Bank National Association

   $ 6,958,333.33         3.479166665 %    $ 2,870,572.92         3.041666670 % 
  € 1,757,188.50         3.514377000 % 

Webster Bank, N.A.

   $ 6,958,333.33         3.479166665 %    $ 2,870,572.92         3.041666670 % 
  € 1,757,188.50         3.514377000 % 

First Niagara Bank, N.A.

   $ 0.00         0 %    $ 8,021,875.00         8.500000000 %    € 0         0
% 

Eastern Bank

   $ 0.00         0 %    $ 4,718,750.00         5.000000000 %    € 0         0
% 

Total

   $ 200,000,000         100 %    $ 94,375,000.00         100 %    € 50,000,000
        100 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:     

 

   2.   Assignee:     

 

          [and is an [Affiliate][Approved Fund] of [identify Lender]1 ] 3.  
Borrowers:      ALTRA INDUSTRIAL MOTION CORP, a Delaware corporation (f/k/a
Altra Holdings, Inc., a Delaware corporation), and certain of its Subsidiaries
4.   Administrative Agent:      JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.   Credit Agreement:      The Amended and
Restated Credit Agreement dated as of December 6, 2013, among the Borrowers, the
Lenders from time to time party thereto and the Administrative Agent

 

1  Select as applicable.

 

EXHIBIT A – PAGE 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned3      Percentage Assigned of
Commitment/Loans4      $         $              %     $         $             
%     $         $              % 

 

[7. Trade Date:             , 20    ]5

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

Name:   Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Name:   Title:  

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Original Term Loans,” etc.).

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

EXHIBIT A – PAGE 2



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:   [Consented to:]7

JPMORGAN CHASE BANK, N.A.,

as [Swingline Lender] [Issuing Bank]8

By:  

 

Name:   Title:   [Consented to:]9 ALTRA INDUSTRIAL MOTION CORP. By:  

 

Name:   Title:  

 

6  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

7  To be added only if the consent of the Swingline Lender and/or Issuing Bank
is required by the terms of the Credit Agreement.

8  Insert additional signature blocks for any other Issuing Banks.

9  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

EXHIBIT A – PAGE 3



--------------------------------------------------------------------------------

ANNEX 1

[                    ]10

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and 5.01(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it deems appropriate, made its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, and (vii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

10  Describe Credit Agreement at option of Administrative Agent.

 

EXHIBIT A – PAGE 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

EXHIBIT A – PAGE 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 6, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Altra Industrial Motion Corp.,
a Delaware corporation (f/k/a Altra Holdings, Inc., a Delaware corporation) (the
“Company”), certain of its Subsidiaries from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the [                    ] of the Company, and that, as such, he/she
is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. [Attached hereto as Schedule 2 are the][The] year-end audited consolidated
financial statements and year-over-year comparisons required by Section 5.01(a)
of the Credit Agreement as of the end of and for the fiscal year of the Company
ended as of the Financial Statement Date set forth above, together with the
report and opinion of independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied[, have each been electronically delivered or made
available to the Administrative Agent pursuant to the terms of Section 5.01 of
the Credit Agreement].

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. [Attached hereto as Schedule 2 are the][The] unaudited consolidated financial
statements and year-over-year comparisons required by Section 5.01(b) of the
Credit Agreement as of the end of and for the fiscal quarter and the
then-elapsed portion of the fiscal year of the Company ended as of the Financial
Statement Date set forth above [have been electronically delivered or made
available to the Administrative Agent pursuant to the terms of Section 5.01 of
the Credit Agreement]. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Company and
its consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

EXHIBIT B – PAGE 1



--------------------------------------------------------------------------------

2.

[select one:]

[Each Loan Party performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]

—or—

[The following covenants or conditions of the Loan Documents have not been
performed or observed, and the following is a list of each Default or Event of
Default and its nature and status: [DESCRIBE].]

3. The financial covenant analyses and information set forth on Schedule 1
attached hereto (and in the file furnished herewith, which file contains the
financial covenant component information set forth on said Schedule 1 for each
fiscal quarter in the Reference Period described on said Schedule 1, including
any pro forma adjustments thereto) are true and accurate on and as of the date
hereof.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             , 20    .

 

ALTRA INDUSTRIAL MOTION CORP. By:  

 

Name:   Title:  

 

EXHIBIT B – PAGE 2



--------------------------------------------------------------------------------

For the Quarter/Year ended             , 20     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

1.

  Section 6.09(c) – Consolidated Interest Coverage Ratio:      A.   Consolidated
EBITDA for four consecutive fiscal quarters ending on Statement Date (“Reference
Period”):        (i)   Consolidated Net Income for such Reference Period:    $
                              

 

 

      plus        (ii)   without duplication and to the extent deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such Reference Period:          (a)   Consolidated
Interest Expense:    $                

 

 

        (b)   the provision for federal, state, local and foreign income taxes:
   $                

 

 

        (c)   depreciation expense:    $                

 

 

        (d)   amortization expense:    $                

 

 

        (e)   reasonable out-of-pocket transaction expenses incurred during such
Reference Period in connection with any Permitted Acquisitions consummated
during such Reference Period, in an aggregate amount for all such Permitted
Acquisitions not to exceed $5,000,000 for such Reference Period:    $           
    

 

 

        (f)   non-cash compensation expense arising from the grant of or the
issuance of Equity Interests:    $                

 

 

        (g)   other non-cash losses or expenses (provided, that if any cash
expenditures are subsequently made in respect of such non-cash losses or
expenses added back pursuant to this Line I.A(ii)(g), such expenditures shall be
deducted in determining Consolidated EBITDA for the period during which such
expenditures are made):    $                

 

 

        (h)   Sum of Lines I.A(ii)(a) through (g):    $                

 

 

      Minus        (iii)   without duplication and to the extent included in
arriving at such Consolidated Net Income, the sum of the following amounts for
such Reference Period:          (a)   federal, state, local and foreign income
tax credits and refunds (to the extent not netted from tax expense):    $       
        

 

 

        (b)   non-cash income or gains:    $                

 

 

 

 

EXHIBIT B – PAGE 3



--------------------------------------------------------------------------------

      (c)   extraordinary, unusual or non-recurring income or gains:    $
                          

 

 

        (d)   cash expenditures made in respect of non-cash losses or expenses
added back in a prior Reference Period (see Line I.A(ii)(g)):    $             
             

 

 

        (e)   Sum of Lines I.A(iii)(a) through (d):    $                        
  

 

 

      (iv)  

Consolidated EBITDA for such Reference Period

(Line I.A(i) plus Line I.A(ii)(h) minus Line I.A(iii)(e))

   $                           

 

 

    B.   Consolidated Interest Expense paid during or payable in cash for such
Reference Period, excluding (for avoidance of duplication) any portion of
Consolidated Interest Expense paid during such Reference Period that was already
included in a prior Reference Period as being payable for such prior Reference
Period, or visa-versa:    $                           

 

 

    C.  

Consolidated Interest Coverage Ratio

(Line I.A(iv) ÷ Line I.B):

       Minimum Required: 3.50 to 1.00               to 1.00   

2.

  Section 6.09(b) – Consolidated Total Net Leverage Ratio:      A.  
Consolidated Total Funded Debt as of Statement Date:        (i)   Obligations
for borrowed money:    $                           

 

 

      (ii)   Obligations evidenced by bonds, debentures, notes or similar
instruments:    $                           

 

 

      (iii)   Obligations upon which interest charges are customarily paid:    $
                          

 

 

      (iv)   Obligations under conditional sale or other title retention
agreements relating to property acquired:    $                           

 

 

      (v)   Obligations in respect of the deferred purchase price of property or
services (excluding current accounts payable incurred in the ordinary course of
business):    $                           

 

 

      (vi)   Indebtedness of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired, whether or not the
Indebtedness secured thereby has been assumed:    $                           

 

 

      (vii)  

Guarantees of Indebtedness of another Person:

   $                           

 

 

      (viii)  

Capital Lease Obligations:

   $                           

 

 

      (ix)   Obligations, contingent or otherwise, as an account party in
respect of letters of credit and letters of guaranty:    $                      
    

 

 

      (x)  

Obligations, contingent or otherwise, in respect of bankers’ acceptances:

   $                           

 

 

      (xi)  

Sum of Lines 2.A(i) through (x), without duplication:

   $                           

 

 

 

 

EXHIBIT B – PAGE 4



--------------------------------------------------------------------------------

  B.   Consolidated cash and consolidated Cash Equivalent Investments as of
Statement Date:    $                           

 

 

    C.   Greater of (i) Line II.B minus $25,000,000 and (ii) $0:    $
                          

 

 

    D.   Lesser of (i) $50,000,000 and (ii) 50% of Line II.C:    $             
             

 

 

    E.   Line II.A(xi) minus Line II.D:    $                           

 

 

    F.  

Consolidated EBITDA for such Reference Period

(From Line I.A(iv)):

   $                           

 

 

    G.  

Consolidated Total Net Leverage Ratio

(Line II.E ÷ Line II.F):

       Maximum Permitted: 4.00 to 1.00               to 1.00   

3.

  Section 6.09(a) – Consolidated Senior Net Leverage Ratio:      A.  
Consolidated Senior Funded Debt as of Statement Date(each of the following, only
to the extent (a) secured by a Lien on any property or asset of the Company or
any Subsidiary and (b) does not constitute Subordinated Indebtedness (to the
extent such Subordinated Indebtedness is evidenced by a written instrument in
form and substance, including subordination provisions, approved in writing by
the Administrative Agent)):        (i)   Obligations for borrowed money:    $
                          

 

 

      (ii)   Obligations evidenced by bonds, debentures, notes or similar
instruments:    $                           

 

 

      (iii)   Obligations upon which interest charges are customarily paid:    $
                          

 

 

      (iv)   Obligations under conditional sale or other title retention
agreements relating to property acquired:    $                           

 

 

      (v)   Obligations in respect of the deferred purchase price of property or
services (excluding current accounts payable incurred in the ordinary course of
business):    $                           

 

 

      (vi)   Indebtedness of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired, whether or not the
Indebtedness secured thereby has been assumed:    $                           

 

 

      (vii)   Guarantees of Indebtedness of another Person:    $                
          

 

 

      (viii)   Capital Lease Obligations:    $                           

 

 

      (ix)   Obligations, contingent or otherwise, as an account party in
respect of letters of credit and letters of guaranty:    $                      
    

 

 

      (x)   Obligations, contingent or otherwise, in respect of bankers’
acceptances:    $                           

 

 

      (xi)   Sum of Lines III.A(i) through (x), without duplication:    $
                          

 

 

 

 

EXHIBIT B – PAGE 5



--------------------------------------------------------------------------------

  B.   Line III.A(xi) minus Line II.D:    $                               

 

 

    C.  

Consolidated EBITDA for such Reference Period

(From Line I.A(iv)):

   $                               

 

 

    D.  

Consolidated Senior Net Leverage Ratio

(Line III.B ÷ Line III.C):

       Maximum Permitted: 3.00 to 1.00               to 1.00   

4.

  Section 6.10 – Capital Expenditures:11      A.   Total Capital Expenditures
for the fiscal year ended on the Statement Date:    $                          
    

 

 

    B.   Consolidated total sales of the Company for the prior fiscal year:    $
                              

 

 

    C.   Pro forma sales for the prior fiscal year of any entity, business unit,
division, product line or line of business acquired in connection with any
Permitted Acquisitions consummated during or since such prior fiscal year,
without duplication of sales actually included in the Company’s consolidated
total sales for such prior fiscal year:    $                               

 

 

    D.   50% rollover of unused Capital Expenditure allowance (if any) from
prior fiscal year:    $                               

 

 

    E.   Greater of (a) $40,000,000 and (b) 5% of (Line IV.B + Line IV.C):    $
                              

 

 

    F.   Total Capital Expenditures permitted for the fiscal year ended on the
Statement Date (Line IV.D + Line IV.E):    $                               

 

 

 

 

11  To be included in the Compliance Certificate accompanying year-end financial
statements only.

 

EXHIBIT B – PAGE 6



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 6, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Altra Industrial Motion Corp.
a Delaware corporation (f/k/a Altra Holdings, Inc., a Delaware corporation) (the
“Company”), certain of its Subsidiaries from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20    

 

EXHIBIT C-1 – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 6, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Altra Industrial Motion Corp.,
a Delaware corporation (f/k/a Altra Holdings, Inc., a Delaware corporation) (the
“Company”), certain of its Subsidiaries from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20    

 

EXHIBIT C-2 – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 6, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Altra Industrial Motion Corp.,
a Delaware corporation (f/k/a Altra Holdings, Inc., a Delaware corporation) (the
“Company”), certain of its Subsidiaries from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:             , 20    

 

EXHIBIT C-3 – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 6, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Altra Industrial Motion Corp.,
a Delaware corporation (f/k/a Altra Holdings, Inc., a Delaware corporation) (the
“Company”), certain of its Subsidiaries from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:             , 20    

 

EXHIBIT C-4 – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INCREASING LENDER SUPPLEMENT – EXISTING LENDER

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of December 6, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Altra
Industrial Motion Corp., a Delaware corporation (f/k/a Altra Holdings, Inc., a
Delaware corporation) (the “Company”), certain of its Subsidiaries from time to
time party thereto (together with the Company, the “Borrowers”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings defined in the Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitments and/or one or more additional
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and

WHEREAS, pursuant to such Section 2.21, the undersigned Increasing Lender now
desires to [increase the amount of its Revolving Commitment] [and] [participate
in a tranche of Incremental Term Loans] under the Credit Agreement by executing
and delivering to the Company and the Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $        , thereby making the aggregate amount
of its Revolving Commitment equal to $        ] [and] [participate in an
Incremental Term Loan with a commitment amount equal to $         with respect
thereto].

 

2. The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments and/or tranche of
Incremental Term Loans contemplated hereby, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are and shall be
satisfied both before and immediately after giving effect to such increase in
the Revolving Commitments and/or tranche of Incremental Term Loans and (B) the
Company is and shall be in pro forma compliance with each financial covenant set
forth in Section 6.09 of the Credit Agreement as determined in the manner
required by Section 2.21 of the Credit Agreement.

 

3. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

4. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

EXHIBIT D – PAGE 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

ALTRA INDUSTRIAL MOTION CORP. By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

EXHIBIT D – PAGE 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF AUGMENTING LENDER SUPPLEMENT – NEW LENDER

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of December 6, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Altra Industrial Motion Corp., a Delaware corporation
(f/k/a Altra Holdings, Inc., a Delaware corporation) (the “Company”), certain of
its Subsidiaries from time to time party thereto (together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings defined in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent [and the
Swingline Lender and the Issuing Bank], by executing and delivering to the
Company and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

  1. The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $        ] [and]
[a commitment with respect to Incremental Term Loans of $        ].

 

  2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement, (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) and 5.01(b) thereof,
as applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement, (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto,
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto, and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

EXHIBIT E – PAGE 1



--------------------------------------------------------------------------------

  3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

                    .

 

  4. The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments and/or tranche of
Incremental Term Loans contemplated hereby, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are and shall be
satisfied both before and immediately after giving effect to such increase in
the Revolving Commitments and/or tranche of Incremental Term Loans and (B) the
Company is and shall be in pro forma compliance with each financial covenant set
forth in Section 6.09 of the Credit Agreement as determined in the manner
required by Section 2.21 of the Credit Agreement.

 

  5. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

  6. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXHIBIT E – PAGE 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

ALTRA INDUSTRIAL MOTION CORP. By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

[JPMORGAN CHASE BANK, N.A.,

as Swingline Lender and Issuing Bank]12

By:  

 

Name:   Title:  

 

12  Insert additional signature blocks for any other Issuing Banks.

 

EXHIBIT E – PAGE 3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING REQUEST

[ADDRESS FOR BORROWINGS DENOMINATED IN U.S. DOLLARS:]

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 S Dearborn St Flr 7

Chicago, IL 60603

Attention: Sabana Johnson

Fax: 312-385-7097

[ADDRESS FOR BORROWINGS DENOMINATED IN FOREIGN CURRENCIES:]

J.P. Morgan Europe Limited

Floor 6

25 Bank Street

Canary Wharf

London E14 5JP

United Kingdom

Attention of Manager: Loan Agency

Fax: 44 207 777 2360

[COPY FOR BORROWINGS DENOMINATED IN FOREIGN CURRENCIES:]

Copy to:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 S Dearborn St Flr 7

Chicago, IL 60603

Attention: Sabana Johnson

Fax: 312-385-7097

            , 20    

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 6, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Altra Industrial Motion Corp., a
Delaware corporation (f/k/a Altra Holdings, Inc., a Delaware corporation) (the
“Company”), certain of its Subsidiaries from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
defined in the Credit Agreement.

 

EXHIBIT F – PAGE 1



--------------------------------------------------------------------------------

This notice constitutes a Borrowing Request, and the Company hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

  (i) The Borrower requesting such Borrowing is                     .

 

  (ii) The Loans comprising such Borrowing are [ABR Revolving Loans][Eurodollar
Revolving Loans][Eurodollar Additional Term Loans].13

 

  (iii) The aggregate amount of such Borrowing is                     .14

 

  (iv) The date of such Borrowing (which is a Business Day) is
                    .

 

  (v) [The initial Interest Period applicable to such Borrowing is
                     months.]15

 

  (vi) [The Agreed Currency applicable to such Borrowing is
                    .]16

 

  (vii) The location and number of the applicable Borrower’s account to which
funds are to be disbursed:17

Bank Name:.

Bank Address:

ABA number:

Account number:

Account Name:

SWIFT CODE: (if needed)

The Company hereby certifies that the conditions specified in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement have been satisfied.

 

Very truly yours, ALTRA INDUSTRIAL MOTION CORP. By:  

 

Name:   Title:  

 

13  If no Type of Borrowing is specified, then, in the case of a Borrowing
denominated in U.S. Dollars, the requested Borrowing shall be an ABR Borrowing,
and in the case of a Borrowing denominated in a Foreign Currency, the requested
Borrowing shall be a Eurodollar Borrowing.

14  For Revolving Borrowings, please refer to required minimum/multiple
borrowing amounts set forth in Section 2.02(c) of the Credit Agreement.

15  Applicable to Eurodollar Borrowings only. Subject to the definition of
“Interest Period” and can be a period of one, two, three or six months. If no
Interest Period is specified, then the Company shall be deemed to have selected
an Interest Period of one month’s duration.

16  Applicable to Eurodollar Revolving Borrowings only. If no denomination is
specified, then the requested Borrowing shall be denominated in U.S. Dollars.

17  Account must comply with requirements of Section 2.07(a) of the Credit
Agreement.

 

EXHIBIT F – PAGE 2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

Date:             ,     

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.23(b) of that certain Amended and Restated Credit
Agreement, dated as of December 6, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Altra Industrial
Motion Corp., a Delaware corporation (f/k/a Altra Holdings, Inc., a Delaware
corporation) (the “Company”), certain of its Subsidiaries from time to time
party thereto (each a “Designated Borrower” and together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). All capitalized terms used in
this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Each of                     , a                      (the “Additional Designated
Borrower”), and the Company hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Additional Designated Borrower is
a wholly owned Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Sections 2.23 and 4.03 of the Credit Agreement will be furnished to the
Administrative Agent in accordance with the requirements of the Credit
Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Additional Designated Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which the Additional Designated Borrower would have had if the Additional
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. The Additional Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

The parties hereto hereby request that the Additional Designated Borrower be
entitled to receive Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Additional Designated Borrower nor the
Company on its behalf shall have any right to request any Loans for its account
unless and until the date five (5) Business Days after the effective date
designated by the Administrative Agent in a Designated Borrower Notice delivered
to the Company and the Lenders pursuant to Section 2.23(b) of the Credit
Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE SATE OF NEW YORK.

 

EXHIBIT G – PAGE 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[ADDITIONAL DESIGNATED BORROWER] By:  

 

Title:  

 

ALTRA INDUSTRIAL MOTION CORP. By:  

 

Title:  

 

 

EXHIBIT G – PAGE 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DESIGNATED BORROWER NOTICE

                Date:                     ,         

 

To: Altra Industrial Motion Corp., and

     [applicable Designated Borrower]

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to
Section 2.23(b) of that certain Amended and Restated Credit Agreement, dated as
of December 6, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Altra Industrial Motion Corp., a Delaware
corporation (f/k/a Altra Holdings, Inc., a Delaware corporation) (the
“Company”), certain of its Subsidiaries from time to time party thereto (each a
“Designated Borrower” and together with the Company, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”). All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of                     , 20    ,                     , a
                    , shall constitute a Designated Borrower for purposes of the
Credit Agreement and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement; provided, that pursuant to
Section 2.23(b) of the Credit Agreement, no Borrowing Request may be submitted
on behalf of such Designated Borrower until the date that is five (5) Business
Days after the effective date set forth in this paragraph.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Title:  

 

 

EXHIBIT H – PAGE 1



--------------------------------------------------------------------------------

G&S Comments 12/4/13

H&K DRAFT dated December 4, 2013

SCHEDULES

TO

AMENDED AND RESTATED

CREDIT AGREEMENT

These Schedules are delivered pursuant to the Amended and Restated Credit
Agreement dated as of December 6, 2013 (the “Amended and Restated Credit
Agreement”), among ALTRA INDUSTRIAL MOTION CORP., a Delaware corporation (the
“Company”), and certain of its Subsidiaries, as Borrowers, and the Lenders party
thereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. Unless
otherwise defined, capitalized terms have the meanings set forth in the Amended
and Restated Credit Agreement.

No reference to or disclosure of any item or other matter in these Schedules
shall be construed as an admission or indication that such item or other matter
is material or that such item or other matter is required to be referred to or
disclosed in these Schedules. No disclosure in these Schedules relating to any
possible breach or violation of any agreement, law, or regulation shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred.

These Schedules and the information and disclosures contained in these Schedules
are intended only to qualify and limit the representations and warranties
contained in the Amended and Restated Credit Agreement and shall not be deemed
to expand in any way the scope or effect of any such representations and
warranties.

Index

Schedule 1.01 — Existing Letters of Credit

Schedule 2.01 — Commitments

Schedule 2.23 — Designated Borrowers

Schedule 3.06 — Disclosed Matters

Schedule 3.15 — Subsidiaries and Material Domestic Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.08 — Existing Restrictive Agreements



--------------------------------------------------------------------------------

Schedule 2.23

(Designated Borrowers)

Altra Power Transmission, Inc.

Altra Industrial Motion Netherlands B.V.



--------------------------------------------------------------------------------

Schedule 3.06

(Disclosed Matters)

Environmental Reports

Findings or conditions disclosed in environmental reports delivered on or prior
to the Effective Date to the Administrative Agent which do not result in a
Material Adverse Effect.

Other Environmental Matters

 

  •   One of the Loan Parties or their affiliates formerly owned a site in
Roscoe, Illinois, which is known to have contamination associated with the
release of chlorinated solvents. Dana Corporation, which formerly owned the
Roscoe facility and sold it to Colfax Corporation, is responsible for
remediating the contamination in the area of the former plant. It is the Loan
Parties’ understanding that the remediation is being done pursuant to an order.
In 2004, Colfax Corporation sold the power transmission business to the Company
and retained ownership of the Roscoe, Illinois property and any losses arising
from the ownership of the Roscoe, Illinois property. Note, the contamination did
not occur while the Loan Parties or their affiliates owned or operated the site.

 

  •   A Liability Determination Report dated December 15, 1995 was issued by the
Michigan Department of Environmental Quality, Environmental Response Division,
Saginaw Bay District Headquarters with respect to 801 E. Industrial Drive, Mt.
Pleasant, Michigan that indicated that solid and groundwater at the facility was
contaminated with hazardous substances. In July 2013, one of the Loan Parties
sold the 801 E. Industrial Drive property to a third party. In connection with
the sale, the purchaser is expected to conduct a baseline environmental
assessment consistent with Michigan law and practice.

 

  •   Ingersoll-Rand’s environmental consulting division continues to monitor
wells at Kilian Manufacturing Corporation’s Syracuse and Toronto plants.

 

  •   Honeywell International, Inc. has sent correspondence to Kilian
Manufacturing Corporation (“Kilian”) requesting that Kilian enter into a tolling
agreement with respect to certain legacy environmental matters allegedly
associated with the historical operation of Kilian at its Syracuse, NY facility.
Kilian informed Timken U.S. Corporation, the prior owner of Kilian, of the
matter. Upon receiving instructions from Timken, Kilian executed a tolling
agreement with Honeywell on December 23, 2009. On November 30, 2010 and on
November 27, 2011, in both cases after receiving instructions from Timken,
Kilian entered into extensions of the December 23, 2009 tolling agreement with
Honeywell. No formal proceeding involving Kilian has been commenced.

 

  •   The following disclosure is made solely with respect to
Section 3.06(b)(iv) of the Amended and Restated Credit Agreement: As with most
manufacturers, the Loan Parties use and generate Hazardous Materials, which are
transported off site for treatment or disposal. A party that arranges for the
disposal or treatment of Hazardous Materials may be liable for the cost of
remediating if the disposal or treatment site becomes contaminated.



--------------------------------------------------------------------------------

Litigation

 

  •   One or more Loan Parties or Subsidiaries are currently parties to product
liability suits (the “Proceedings”) pertaining to products manufactured or sold
by the businesses of the Loan Parties or Subsidiaries prior to the acquisition
of such businesses by the Company or a Subsidiary. Although in some of the
Proceedings third parties have retained responsibility for product liabilities
relating to products manufactured or sold prior to the acquisition of the
relevant business and in other of the Proceedings the persons from whom the
relevant business was acquired may be required to indemnify the Company for
certain product liability claims subject to certain caps or limitations on
indemnification, there can be no assurance that those third parties will in fact
satisfy their obligations with respect to liabilities retained by them or their
indemnification obligations. If those third parties become unable to or
otherwise do not comply with their respective obligations including indemnity
obligations, or if certain product liability claims were not retained by third
parties or are not subject to these indemnities, the Company or one or more of
its Subsidiaries could become subject in the Proceedings to significant
liabilities or other adverse consequences. Moreover, even in the Proceedings
where third parties retain responsibility for product liabilities or are
required to indemnify the Company, significant claims asserted in the
Proceedings arising from acquired products could have a Material Adverse Effect
on the Company’s ability to realize the benefits from an acquisition, could
result in our reducing the value of goodwill that the Company has recorded in
connection with an acquisition, or could otherwise have a Material Adverse
Effect on the Company’s business, financial condition, or operations.



--------------------------------------------------------------------------------

Schedule 3.15

(Subsidiaries and Material Domestic Subsidiaries)

 

Entity

  

Jurisdiction

  

Material Domestic

Subsidiary

(YES OR NO)

Altra Power Transmission, Inc.    Delaware    YES Nuttall Gear L L C    Delaware
   YES Ameridrives International, LLC    Delaware    YES Formsprag LLC   
Delaware    YES Warner Electric LLC    Delaware    YES Warner Electric
Technology LLC    Delaware    NO Boston Gear LLC    Delaware    YES Bauer Gear
Motor LLC    Delaware    NO Inertia Dynamics, LLC    Delaware    YES Kilian
Manufacturing Corporation    Delaware    YES Kilian Canada, ULC   
Nova Scotia, Canada    N/A TB Wood’s Corporation    Delaware    YES TB Wood’s
Incorporated    Pennsylvania    YES TB Wood’s Canada Ltd.    Canada    N/A
Industrial Blaju, S.A. de C.V.    Mexico    N/A Warner Electric International
Holding, Inc.    Delaware    YES Warner Electric Group GmbH    Germany    N/A
Steiber GmbH    Germany    N/A Warner Electric (Netherlands) Holding, B.V.   
Netherlands    N/A Warner Electric (Thailand) Ltd.    Thailand    N/A Altra
Industrial Motion Australia Pty. Ltd.    Australia    N/A Warner Shui Hing
Limited (HK)    Hong Kong    N/A Altra Industrial Motion (Singapore) Pte. Ltd.
   Singapore    N/A Altra Industrial Motion Taiwan Ltd.    Taiwan    N/A Altra
Industrial Motion (ShenZhen) Co., Ltd.    China    N/A Warner Electric UK Group
Ltd.    United Kingdom    N/A Warner Electric UK Holding Ltd    United Kingdom
   N/A Wichita Company Ltd.    United Kingdom    N/A Hay Hall Holdings Limited
   United Kingdom    N/A The Hay Hall Group Limited    United Kingdom    N/A
Matrix International Ltd.    United Kingdom    N/A Matrix International GmbH   
Germany    N/A



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

  

Material Domestic

Subsidiary

(YES OR NO)

Bibby Group Ltd.    United Kingdom    N/A Bibby Transmissions Ltd.    United
Kingdom    N/A Bibby Turboflex SA    South Africa    N/A Turboflex Ltd.   
United Kingdom    N/A Torsiflex Ltd.    United Kingdom    N/A Huco Power
Transmission Ltd.    United Kingdom    N/A Huco Engineering Industries Ltd.   
United Kingdom    N/A Dynatork Air Motors Ltd.    United Kingdom    N/A Dynatork
Ltd.    United Kingdom    N/A Twiflex Ltd.    United Kingdom    N/A Saftek Ltd.
   United Kingdom    N/A Bauer Gear Motor Limited    United Kingdom    N/A Bauer
Gear Motor Europe GmbH    Germany    N/A Bauer Gear Motor Slovakia s.r.o.   
Slovakia    N/A Altra Industrial Motion Netherlands C.V.    Netherlands    N/A
Altra Industrial Motion Netherlands B.V.    Netherlands    N/A Bauer Gear Motor
Finland Oy Ab    Finland    N/A Bauer Gear Motor GmbH    Germany    N/A Lamiflex
do Brasil Equipamentos Industrials S.A.    Brazil    N/A Altra Industrial Motion
Denmark ApS    Denmark    N/A Altra Industrial Motion Russia OOO    Russia   
N/A Altra Industrial Motion (Changzhou) Co Ltd.    China    N/A Altra Industrial
Motion Ukraine TOV    Ukraine    N/A Warner Electric (Holding) SAS    France   
N/A Warner Electric Europe SAS    France    N/A



--------------------------------------------------------------------------------

Schedule 6.01

(Existing Indebtedness)

Convertible Notes

On March 7, 2011, the Company issued $85.0 million of Convertible Notes due on
March 1, 2031. Interest on the Convertible Notes is payable semiannually in
arrears, on March 1 and September 1 of each year, commencing on September 1,
2011 at an annual rate of 2.75%.

Equipment and Working Capital Notes

The Company entered into a $3.9 million loan with a bank to equip its new
facility in Changzhou, China during 2012. The loan had a remaining principal
balance of $1.1 million at December 31, 2012. The note was refinanced in an
amount of approximately $1.1 million during the quarter ended September 28,
2013, with a new bank. The note is due in installments from July through
September 2014, when the note expires. Interest is payable monthly at 5.04%.

The Company entered into a $2.5 million loan with a bank to equip its new
facility in Changzhou, China during the quarter ended September 28, 2013. The
loan has a remaining principal balance of $2.5 million at September 28, 2013.
The note is due in installments between June and August of 2016, when the note
expires. Interest is payable monthly at 5.54%. The note is callable by the bank
at its discretion and as such, has been included in the current portion of
long-term debt in the balance sheet at September 28, 2013.

Mortgage

In June 2006, the Company entered into a mortgage on its building in Heidelberg,
Germany with a local bank. In 2009, the Company re-financed the mortgage and
increased the amount borrowed by an additional €1.0 million. The new mortgage is
payable in monthly installments and is due in 2015. As of September 28, 2013 and
December 31, 2012, the mortgage had a remaining principal balance of
€0.5 million or $0.7 million and €0.7 million or $1.0 million, respectively.

Capital Leases

As of the Effective Date, the Company leases certain equipment under capital
lease arrangements, whose obligations are included in both short-term and
long-term debt, in the aggregate amount of approximately $71,000.

Intercompany Indebtedness

As of the Effective Date, the Loan Parties are owed approximately $64,884,469 in
intercompany indebtedness from certain foreign Subsidiaries of the Loan Parties
and, with the exception of Altra Industrial Motion Netherlands B.V., do not owe
any intercompany indebtedness to any foreign Subsidiaries of the Loan Parties.



--------------------------------------------------------------------------------

Letters of Credit

As of the Effective Date, the Existing Letters of Credit listed on Schedule 1.01
remain outstanding.

Lamiflex Debt

As of the Effective Date, Lamiflex do Brasil Equipamentos Industrials S.A. has
approximately BRL 391,300 (USD $178,510) in unsecured working capital debt.



--------------------------------------------------------------------------------

Schedule 6.02

(Existing Liens)

UCC Financing Statements

 

Jurisdiction

  

Debtor

  

Secured Party

    

File No.

  

Date

    

Collateral

DE – Secretary of State    Warner Electric LLC                       NMHG
Financial Services Inc.      60767475    03/06/2006      Certain equipment      
     10146707 (Continuation)    01/13/2011            People’s Capital and
Leasing Corp.      62702389    08/04/2006      Certain equipment       Jules and
Associates Inc.      23717412 (Assignment)    09/26/12            People’s
Capital and Leasing Corp.      70409630    02/01/2007      Certain equipment   
        13218024 (Continuation)    08/18/2011            Jules and
Associates, Inc.      23717230 (Partial Assignment)    09/26/2012           
Xerox Corporation      70423201    02/01/2007      Certain equipment       Xerox
Corporation      82073474    06/17/2008      Certain equipment       Jules and
Associates, Inc.      84016398    12/03/2008      Certain equipment       TCP
Equipment Finance      84198485 (Assignment)    12/17/2008            U.S.
Bancorp      90551793    02/19/2009      Certain equipment       Office
Equipment Leasing Co.      90566601    02/20/2009      Certain equipment      
Xerox Corporation      93045819    9/23/2009      Xerox 4112CPC       U.S.
Bancorp      93485759    10/29/2009      Certain equipment       U.S. Bancorp
     00702369    03/02/2010     

1KC220

OED013000065BLK;

1KC220O

EDO13000665COL

      Wichita Falls Economic Development Corporation      03015769    08/27/2010
     1,500 horse power test stand       NMHG Financial Services Inc.     
03860362    11/3/2010      All Equipment leased by lessor to lessee       Xerox
Corporation      04130013    11/23/2010     

XEROX X700V; XEROX X70EFI

      U.S. Bancorp Business Equipment Finance Group      11179749    03/30/2011
     Certain Equipment       U.S. Bancorp Business Equipment Finance Group     
11645525    05/03/2011      Certain Equipment



--------------------------------------------------------------------------------

Jurisdiction

  

Debtor

  

Secured Party

    

File No.

  

Date

    

Collateral

      NMHG Financial Services Inc.      12116096    06/02/11      All Equipment
leased by lessor to lessee       U.S. Bancorp Business Equipment Finance, Inc.
     14531219    11/28/2011      Certain Equipment       DPOE Image Flex Inc.
     23129832    07/27/2012      Various Sharp Copier, Printer, and Fax Systems
DE – Secretary of State    Nuttall Gear LLC                       United States
Steel Corporation      84061634    12/08/2008      All equipment owner by
Secured Party delivered to Debtor for storage or repair pursuant To contracts   
   Mazak Corporation      02507741    07/19/2010      Certain equipment DE –
Secretary of State    Formsprag LLC                       Ervin Leasing Company
     70465202    02/05/2007      Certain equipment       Ervin Leasing Company
     71754208    05/07/2007      Certain equipment       Ervin Leasing Company
     83519319    10/14/2008      Certain equipment       Ervin Leasing Company
     83520341    10/14/2008      Certain equipment       Ervin Leasing Company
     83520358    10/14/2008      Certain equipment       Citibank, N.A.     
52264787    07/22/2005      Accounts receivable from United Technologies Corp.,
and Hamilton Sundstrand Corporation per term of Supplier Agreement among Debtor
and SP            01014244 (Continuation)    03/24/2012      DE – Secretary of
State    Boston Gear LLC                       Dell Financial Services, L.P.
     40541989    02/26/2004      Certain computer equipment           
83122403 (Continuation)    09/15/2008                 83122403 (Amendment)   
01/13/2009     



--------------------------------------------------------------------------------

Jurisdiction

  

Debtor

  

Secured Party

    

File No.

  

Date

    

Collateral

DE – Secretary of State    Ameridrives International, LLC                      
TCF Equipment Finance, Inc.      63313517    09/07/2006      USED 1995
FS-630-200 Fellows CNC Hydrostroke High Speed Gear Shaping Machine           
13053843 (Continuation)    08/08/2011            TCF Equipment Finance, Inc.
     64516779    12/22/2006      Certain equipment       People’s Leasing and
Capital Corp      73234191    08/24/2007      Mitsubishi machine model
3015HV-20CF2-PRT       Jules and Associates, Inc.      73926937 (Assignment)   
09/21/2007            Jules and Associates, Inc.      73943486 (Assignment)   
10/18/2007                 21156142 (Continuation)    03/27/2012           
People’s Capital and Leasing Corp.      23686336 (Assignment)    09/25/2012     
      Jules and Associates, Inc.      73571352    08/27/2007      One Puma 400B
Fanuc 21iTB control and One Puma TL2500L with Fanuc 18iTB Control       TCF
Equipment Finance, Inc.      74673926 (Assignment)    12/06/2007                
23149426 (Continuation)    08/14/2012            TCF Equipment Finance, Inc.
     14997774    12/28/2011      Certain Equipment DE – Secretary of State   
Altra Industrial Motion, Inc., (now known as Altra Power Transmission, Inc.)   
                   Jules and Associates, Inc.      84016398    12/03/08     
Certain Equipment       TCF Equipment Finance, Inc.      84198485 (Assignment)
   12/17/2008            Western Finance & Lease Inc.      03903352   
11/08/2010      Certain Adobe Products       U.S. Bancorp Equipment Finance
Group      04486738    12/17/2010      Certain Equipment       Marlin Business
Bank      11649022    05/13/2011      Certain Equipment

Letters of Credit

See Existing Letters of Credit listed on Schedule 1.01.



--------------------------------------------------------------------------------

Mortgage

In June 2006, the Company entered into a mortgage on its building in Heidelberg,
Germany with a local bank. In 2009, the Company re-financed the mortgage and
increased the amount borrowed by an additional €1.0 million. The new mortgage is
payable in monthly installments and is due in 2015. As of September 28, 2013 and
December 31, 2012, the mortgage had a remaining principal balance of
€0.5 million or $0.7 million and €0.7 million or $1.0 million, respectively.



--------------------------------------------------------------------------------

Schedule 6.04

(Existing Investments)

Existing Joint Ventures

Warner Electric LLC holds 40% of Elastomeric Actuators Inc.

Bibby Transmissions Ltd. holds 50% of Rathi Turboflex Pty Ltd. (India)

Investments consisting of intercompany Indebtedness owing to the Loan Parties by
certain Foreign Subsidiaries, to the extent described on Schedule 6.01.



--------------------------------------------------------------------------------

Schedule 6.08

(Existing Restrictive Agreements)

None.